DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 24, 2022 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101.  Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a process in the form of a method.  The claim recites, in part, obtaining, by the engine, in response to the request, an interest distribution having a first plurality of values each representing an interest of the user in a respective one of a plurality of topics, wherein the interest distribution is determined by a first initiation model based on activities of the user related to the set of items observed prior to receiving the request; obtaining, by the engine, in response to the request, for each of the set of items, a classification distribution having a second plurality of values each representing a frequency of the item being classified into a respective one of the plurality of topics, wherein the classification distribution is determined by a second initiation model based on activities performed with respect to the item by one or more other users observed prior to receiving the request; estimating, by the engine with respect to the set of items, a set of correlation values based on the interest distribution and the classification distribution, wherein each of the set of correlation values represents a correlation between the user and a classification of each of the set of items; selecting … at least one item from the set of items to be recommended to the user based on the set of correlation values and information indicating previously provided ratings by the user with respect to at least some items.   Each of these limitations, as drafted, describe a process that under its broadest reasonable interpretation, is directed to mental processes.
To this end, the limitation of obtaining, by the engine, in response to the request, an interest distribution having a first plurality of values each representing an interest of the user in a respective one of a plurality of topics, wherein the interest distribution is determined by a first initiation model based on activities of the user related to the set of items observed prior to receiving the request is a process that under its broadest reasonable interpretation, covers a mental process.  This is because a user can mentally generate an interest distribution among topics and assign values to the respective topics, while basing this process on a mental model that takes into prior account user activities.
 The limitation of obtaining, by the engine, in response to the request, for each of the set of items, a classification distribution having a second plurality of values each representing a frequency of the item being classified into a respective one of the plurality of topics, wherein the classification distribution is determined by a second initiation model based on activities performed with respect to the item by one or more other users observed prior to receiving the request is a process that under its broadest reasonable interpretation, covers a mental process.  This is because a user can mentally generate a classification distribution that represents a frequency of item classification for topics, using a model based on activities performed prior to the request.
The limitation of estimating, by the engine with respect to the set of items, a set of correlation values based on the interest distribution and the classification distribution, wherein each of the set of correlation values represents a correlation between the user and a classification of each of the set of items is a process that under its broadest reasonable interpretation, covers a mental process.  This is because a user can mentally estimate correlation values for an item by taking into account an interest distribution and classification distribution, where the correlation value is a representation of the correlation between the user and a classification of the set of items.
The limitation of selecting … at least one item from the set of items to be recommended to the user based on the set of correlation values and information indicating previously provided ratings by the user with respect to at least some items is a process that under its broadest reasonable interpretation, covers a mental process.  This is because a user can mentally select items to be recommended based on correlation values and previous ratings by making a mental categorization of these items.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of a computer device, a processor, storage, a communication platform connected to a network, and an engine.  These elements are recited at a high level of generality, such that the claim amounts to no more than mere instructions to apply the exception using a generic computer component.  The additional elements does not impose any meaningful limits on practicing the abstract idea, and these elements to not integrate the abstract idea into a practical application.
Moreover, the limitations of receiving … a request from a user for one or more recommendations from a set of items; and providing… to the user, the one or more recommendations comprising the at least one item selected do not use the judicial exception in a manner than imposes a meaningful limit on the judicial exception.  These limitations are insignificant extra-solution activity that do not integrate the abstract idea into a practical application.
The claim does not include additional elements that are sufficient to amount to significantlymore than the judicial exception. The additional elements of a computer device, a processor, storage, a communication platform connected to a network, and an engine amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The elements of a user device and a database merely act to use a computer as a tool to perform the abstract idea, and therefore these elements are not "significantly more" than the abstract idea.  The elements of receiving … a request from a user for one or more recommendations from a set of items; and providing … to the user, the one or more recommendations comprising the at least one item selected amount to insignificant extra-solution activity.  These steps are well-understood, routine and conventional and do not amount to "significantly more" than the abstract idea. 
The step of receiving … a request from a user for one or more recommendations from a set of items is well-understood, routine and conventional in view of MPEP § 2106.05(d), which states that receiving or transmitting data over a network, e.g., using the Internet to gather data, is an example of well-understood routine and conventional steps (Symantec, 838 F.3d at 1321, 120 USPQ2d at 136,).  These steps fall within Symantec, because the receiving is performed over a network as set forth in [0047] of Applicant's specification.
The step of providing … to the user, the one or more recommendations comprising the at least one item selected is well-understood, routine and conventional in view of MPEP § 2106.05(d), which states that receiving or transmitting data over a network, e.g., using the Internet to gather data, is an example of well-understood routine and conventional steps (Symantec, 838 F.3d at 1321, 120 USPQ2d at 136,).  These steps fall within Symantec, because the receiving and the transmitting are both performed over a network as set forth in [0042] and FIG. 2 of Applicant's specification.
Accordingly, the steps of receiving … a request from a user for one or more recommendations from a set of items and providing … to the user, the one or more recommendations comprising the at least one item selected are well-understood, routine and conventional and do not amount to "significantly more" than the abstract idea.  Therefore, the judicial exception is not integrated into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
If a claim limitation, under its broadest reasonable interpretation, covers a mental process, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea and is not patent eligible.

Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the interest distribution is determined in real-time based on the activities of the user related to the set of items observed up to a moment when the request is received.
The step of the interest distribution is determined in real-time based on the activities of the user related to the set of items observed up to a moment when the request is received is a mental process under its broadest reasonable interpretation. This is because a user can mentally determine a real-time interest distribution based on activities of the user related to the set of item, up until a request is received.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible. 
If a claim limitation, under its broadest reasonable interpretation, covers mental processes, but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein the classification distribution is determined in real-time based on the activities of the user and the activities performed with respect to each item of the set of items by the one or more other users observed up to a moment when the request is received.
The step of wherein the classification distribution is determined in real-time based on the activities of the user and the activities performed with respect to each item of the set of items by the one or more other users observed up to a moment when the request is received is a mental process under its broadest reasonable interpretation. This is because a user can mentally determine a real-time classification distribution based on activities of the user related to the set of item, up until a request is received.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible. 
If a claim limitation, under its broadest reasonable interpretation, covers mental processes, but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein the set of correlation values is estimated in real-time to incorporate a perturbation factor observed up to a moment when the request is received, wherein the perturbation factor indicates a variation of a rating of the interest of the user with respect to each item. This claim recites a process that under its broadest reasonable interpretation, covers a Mental Process.  This is because the estimating a set of correlation values in real time, to incorporate a perturbation factor that is observed up to a moment when the request is received, where the perturbation factor is merely a variation of a rating of the interest of the user can be performed in the human mind.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible. 
If a claim limitation, under its broadest reasonable interpretation, covers mental processes, but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites receiving information associated with a new user; obtaining a first reference distribution indicative of an average interest distribution of existing users in the plurality of topics, wherein the existing users comprises the one or more other users; assigning the first reference distribution to the new user; updating the existing users to include the new user; receiving a new rating from the new user; and updating data associated with the existing users indicative of the average interest distribution of the existing users in the plurality of topics based on the new rating.
The step of obtaining a first reference distribution indicative of an average interest distribution of existing users in the plurality of topics, wherein the existing users comprises the one or more other users is a mental process under its broadest reasonable interpretation. This is because a first reference distribution that is indicative of an average interest distribution of existing users can be obtained, or generated in the human mind.  Accordingly, the claim recites an abstract idea.
The step of assigning the first reference distribution to the new user is a mental process under its broadest reasonable interpretation. This is because a user can mentally associate or assign a reference distribution to a user in the human mind.  Accordingly, the claim recites an abstract idea.
Moreover, the limitations of receiving information associated with a new user; updating the existing users to include the new user; receiving a new rating from the new user; and updating data associated with the existing users indicative of the average interest distribution of the existing users in the plurality of topics based on the new rating do not use the judicial exception in a manner than imposes a meaningful limit on the judicial exception.  These limitations are insignificant extra-solution activity that do not integrate the abstract idea into a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The elements of a user device and a database merely act to use a computer as a tool to perform the abstract idea, and therefore these elements are not "significantly more" than the abstract idea.  The elements of receiving information associated with a new user; updating the existing users to include the new user; receiving a new rating from the new user; and updating data associated with the existing users indicative of the average interest distribution of the existing users in the plurality of topics based on the new rating amount to insignificant extra-solution activity.  These steps are well-understood, routine and conventional and do not amount to "significantly more" than the abstract idea. 
The step of receiving information associated with a new user are well-understood, routine and conventional in view of MPEP § 2106.05(d), which states that receiving or transmitting data over a network, e.g., using the Internet to gather data, is an example of well-understood routine and conventional steps (Symantec, 838 F.3d at 1321, 120 USPQ2d at 136,).  These steps fall within Symantec, because the receiving and the transmitting are both performed over a network as set forth in [0041] of Applicant's specification.
The step of updating the existing users to include the new user is well-understood, routine and conventional in view of MPEP § 2106.05(d), which states that storing and retrieving information in memory is an example of well-understood routine and conventional steps (See Versata Dev. Group, Inc. v. SAP Am., Inc. as set forth in MPEP § 2106.05(d)).  These steps fall within Versata because updating the existing users amounts to storing and retrieving information in memory.
The step of receiving a new rating from the new user are well-understood, routine and conventional in view of MPEP § 2106.05(d), which states that receiving or transmitting data over a network, e.g., using the Internet to gather data, is an example of well-understood routine and conventional steps (Symantec, 838 F.3d at 1321, 120 USPQ2d at 136,).  These steps fall within Symantec, because the receiving and the transmitting are both performed over a network as set forth in [0041] of Applicant's specification.
Further, the step of updating data associated with the existing users indicative of the average interest distribution of the existing users in the plurality of topics based on the new rating is well-understood, routine and conventional in view of MPEP § 2106.05(d), which states that storing and retrieving information in memory is an example of well-understood routine and conventional steps (See Versata Dev. Group, Inc. v. SAP Am., Inc. as set forth in MPEP § 2106.05(d)).  These steps fall within Versata because updating data associated with the existing users amounts to storing and retrieving information in memory.
Accordingly, the steps of receiving information associated with a new user; updating the existing users to include the new user; receiving a new rating from the new user; and updating data associated with the existing users indicative of the average interest distribution of the existing users in the plurality of topics based on the new rating are well-understood, routine and conventional and do not amount to "significantly more" than the abstract idea.  Therefore, the judicial exception is not integrated into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
If a claim limitation, under its broadest reasonable interpretation, covers a mental process, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea and is not patent eligible.

Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites receiving information associated with a new item; obtaining a second reference distribution indicative of an average classification distribution of existing items with respect to the plurality of topics; assigning the second reference distribution to the new item; and updating the existing items to include the new item.
The limitation of obtaining a second reference distribution indicative of an average classification distribution of existing items with respect to the plurality of topics is a process that under its broadest reasonable interpretation, covers a mental process.  This is because a user can mentally obtain a reference distribution indicative or an average classification distribution by making a mental computation with respect to these items.
The limitation of assigning the second reference distribution to the new item is a process that under its broadest reasonable interpretation, covers a mental process.  This is because a user can mentally assign or associate a second reference distribution to a new item by making a mental association with respect to these items.
The claim does not integrate the judicial exception into a practical application. The limitations of receiving information associated with a new item and updating the existing items to include the new item do not use the judicial exception in a manner than imposes a meaningful limit on the judicial exception.  These limitations are insignificant extra-solution activity that do not integrate the abstract idea into a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The elements of a user device and a database merely act to use a computer as a tool to perform the abstract idea, and therefore these elements are not "significantly more" than the abstract idea.  The elements of receiving information associated with a new item and updating the existing items to include the new item amount to insignificant extra-solution activity.  These steps are well-understood, routine and conventional and do not amount to "significantly more" than the abstract idea. 
The step of receiving information associated with a new item is well-understood, routine and conventional in view of MPEP § 2106.05(d), which states that receiving or transmitting data over a network, e.g., using the Internet to gather data, is an example of well-understood routine and conventional steps (Symantec, 838 F.3d at 1321, 120 USPQ2d at 136,).  These steps fall within Symantec, because the receiving of a new rating is performed over a network as set forth in [0040] in view of FIG. 1 of Applicant's specification.
The step of updating the existing items to include the new item is well-understood, routine and conventional in view of MPEP § 2106.05(d), which states that storing and retrieving information in memory is well-understood routine and conventional activity (See Versata Dev. Group, Inc. v. SAP Am., Inc. as set forth in MPEP § 2106.05(d)).  Here, the updating existing items to include new information is a storage of information in memory.
Accordingly, the steps of receiving information associated with a new item and updating the existing items to include the new item are well-understood, routine and conventional and do not amount to "significantly more" than the abstract idea.  Therefore, the judicial exception is not integrated into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
If a claim limitation, under its broadest reasonable interpretation, covers a mental process, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea and is not patent eligible.

Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites receiving a new rating of an existing item from an existing user; updating the interest distribution associated with the existing user based on the new rating; updating the classification distribution associated with the existing item based on the new rating; and updating information related to the new rating indicative of the interest of the existing user in the existing item.
The claim does not integrate the judicial exception into a practical application. The limitations of receiving a new rating of an existing item from an existing user; updating the interest distribution associated with the existing user based on the new rating; updating the classification distribution associated with the existing item based on the new rating; and updating information related to the new rating indicative of the interest of the existing user in the existing item do not use the judicial exception in a manner than imposes a meaningful limit on the judicial exception.  These limitations are insignificant extra-solution activity that do not integrate the abstract idea into a practical application.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The elements of a user device and a database merely act to use a computer as a tool to perform the abstract idea, and therefore these elements are not "significantly more" than the abstract idea.  The elements of receiving a new rating of an existing item from an existing user; updating the interest distribution associated with the existing user based on the new rating; updating the classification distribution associated with the existing item based on the new rating; and updating information related to the new rating indicative of the interest of the existing user in the existing item amount to insignificant extra-solution activity.  These steps are well-understood, routine and conventional and do not amount to "significantly more" than the abstract idea. 
The step of receiving a new rating of an existing item from an existing user is well-understood, routine and conventional in view of MPEP § 2106.05(d), which states that receiving or transmitting data over a network, e.g., using the Internet to gather data, is an example of well-understood routine and conventional steps (Symantec, 838 F.3d at 1321, 120 USPQ2d at 136,).  These steps fall within Symantec, because the receiving of a new rating is performed over a network as set forth in [0040] in view of FIG. 1 of Applicant's specification.
The step of updating the classification distribution associated with the existing item based on the new rating is well-understood, routine and conventional in view of MPEP § 2106.05(d), which states that storing and retrieving information in memory is well-understood routine and conventional activity (See Versata Dev. Group, Inc. v. SAP Am., Inc. as set forth in MPEP § 2106.05(d)).  Here, the updating of a classification distribution with respect to an existing item based on a new rating is a storage of information in memory.
The step of updating information related to the new rating indicative of the interest of the existing user in the existing item is well-understood, routine and conventional in view of MPEP § 2106.05(d), which states that storing and retrieving information in memory is well-understood routine and conventional activity (See Versata Dev. Group, Inc. v. SAP Am., Inc. as set forth in MPEP § 2106.05(d)).  Here, the updating information of a new rating that represent an interest of the existing user is a storage of information in memory.
Accordingly, the steps of receiving a new rating of an existing item from an existing user; updating the interest distribution associated with the existing user based on the new rating; updating the classification distribution associated with the existing item based on the new rating; and updating information related to the new rating indicative of the interest of the existing user in the existing item are well-understood, routine and conventional and do not amount to "significantly more" than the abstract idea.  Therefore, the judicial exception is not integrated into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
If a claim limitation, under its broadest reasonable interpretation, covers a mental process, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea and is not patent eligible.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a process in the form of a method.  The claim recites, in part, obtain, in response to the request, an interest distribution having a first plurality of values each representing an interest of the user in a respective one of a plurality of topics, wherein the interest distribution is determined by a first initiation model based on activities of the user related to the set of items observed prior to receiving the request; obtain, in response to the request, for each of the set of items, a classification distribution having a second plurality of values each representing a frequency of the item being classified into a respective one of the plurality of topics, wherein the classification distribution is determined by a second initiation model based on activities performed with respect to the item by one or more other users observed prior to receiving the request; estimate with respect to the set of items, a set of correlation values based on the interest distribution and the classification distribution, wherein each of the set of correlation values represents a correlation between the user and a classification of each of the set of items; select … at least one item from the set of items to be recommended to the user based on the set of correlation values and information indicating previously provided ratings by the user with respect to at least some items.   Each of these limitations, as drafted, describe a process that under its broadest reasonable interpretation, is directed to mental processes.
To this end, the limitation of obtain, in response to the request, an interest distribution having a first plurality of values each representing an interest of the user in a respective one of a plurality of topics, wherein the interest distribution is determined by a first initiation model based on activities of the user related to the set of items observed prior to receiving the request is a process that under its broadest reasonable interpretation, covers a mental process.  This is because a user can mentally generate an interest distribution among topics and assign values to the respective topics, while basing this process on a mental model that takes into prior account user activities.
 The limitation of obtain, in response to the request, for each of the set of items, a classification distribution having a second plurality of values each representing a frequency of the item being classified into a respective one of the plurality of topics, wherein the classification distribution is determined by a second initiation model based on activities performed with respect to the item by one or more other users observed prior to receiving the request is a process that under its broadest reasonable interpretation, covers a mental process.  This is because a user can mentally generate a classification distribution that represents a frequency of item classification for topics, using a model based on activities performed prior to the request.
The limitation of estimate with respect to the set of items, a set of correlation values based on the interest distribution and the classification distribution, wherein each of the set of correlation values represents a correlation between the user and a classification of each of the set of items is a process that under its broadest reasonable interpretation, covers a mental process.  This is because a user can mentally estimate correlation values for an item by taking into account an interest distribution and classification distribution, where the correlation value is a representation of the correlation between the user and a classification of the set of items.
The limitation of select … at least one item from the set of items to be recommended to the user based on the set of correlation values and information indicating previously provided ratings by the user with respect to at least some items is a process that under its broadest reasonable interpretation, covers a mental process.  This is because a user can mentally select items to be recommended based on correlation values and previous ratings by making a mental categorization of these items.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of a processor, storage, a communication platform, a data retriever, a data interface, a user interest distribution retriever, an item classification distribution retriever, a user-item correction estimating module, a ranking module and a recommendation module.  These elements are recited at a high level of generality, such that the claim amounts to no more than mere instructions to apply the exception using a generic computer component.  The additional elements does not impose any meaningful limits on practicing the abstract idea, and these elements to not integrate the abstract idea into a practical application.
Moreover, the limitations of receive … a request from a user for one or more recommendations from a set of items; and provide to the user, the one or more recommendations comprising the at least one item selected do not use the judicial exception in a manner than imposes a meaningful limit on the judicial exception.  These limitations are insignificant extra-solution activity that do not integrate the abstract idea into a practical application.
The claim does not include additional elements that are sufficient to amount to significantlymore than the judicial exception. The additional elements of processor, storage, a communication platform, a data retriever, a user interest distribution retriever, an item classification distribution retriever, a user-item correction estimating module, a ranking module and a recommendation module amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The elements of a user device and a database merely act to use a computer as a tool to perform the abstract idea, and therefore these elements are not "significantly more" than the abstract idea.  The elements of receive … a request from a user for one or more recommendations from a set of items; and provide … to the user, the one or more recommendations comprising the at least one item selected amount to insignificant extra-solution activity.  These steps are well-understood, routine and conventional and do not amount to "significantly more" than the abstract idea. 
The step of receive … a request from a user for one or more recommendations from a set of items is well-understood, routine and conventional in view of MPEP § 2106.05(d), which states that receiving or transmitting data over a network, e.g., using the Internet to gather data, is an example of well-understood routine and conventional steps (Symantec, 838 F.3d at 1321, 120 USPQ2d at 136,).  These steps fall within Symantec, because the receiving is performed over a network as set forth in [0047] of Applicant's specification.
The step of provide … to the user, the one or more recommendations comprising the at least one item selected is well-understood, routine and conventional in view of MPEP § 2106.05(d), which states that receiving or transmitting data over a network, e.g., using the Internet to gather data, is an example of well-understood routine and conventional steps (Symantec, 838 F.3d at 1321, 120 USPQ2d at 136,).  These steps fall within Symantec, because the receiving and the transmitting are both performed over a network as set forth in [0042] and FIG. 2 of Applicant's specification.
Accordingly, the steps of receive … a request from a user for one or more recommendations from a set of items and provide … to the user, the one or more recommendations comprising the at least one item selected are well-understood, routine and conventional and do not amount to "significantly more" than the abstract idea.  Therefore, the judicial exception is not integrated into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
If a claim limitation, under its broadest reasonable interpretation, covers a mental process, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea and is not patent eligible.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the interest distribution is determined in real-time based on the activities of the user related to the set of items observed up to a moment when the request is received.
The step of the interest distribution is determined in real-time based on the activities of the user related to the set of items observed up to a moment when the request is received is a mental process under its broadest reasonable interpretation. This is because a user can mentally determine a real-time interest distribution based on activities of the user related to the set of item, up until a request is received.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible. 
If a claim limitation, under its broadest reasonable interpretation, covers mental processes, but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein the classification distribution is determined in real-time based on the activities of the user and the activities performed with respect to each item of the set of items by the one or more other users observed up to a moment when the request is received.
The step of wherein the classification distribution is determined in real-time based on the activities of the user and the activities performed with respect to each item of the set of items by the one or more other users observed up to a moment when the request is received is a mental process under its broadest reasonable interpretation. This is because a user can mentally determine a real-time classification distribution based on activities of the user related to the set of item, up until a request is received.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible. 
If a claim limitation, under its broadest reasonable interpretation, covers mental processes, but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein the set of correlation values is estimated in real-time to incorporate a perturbation factor observed up to a moment when the request is received, wherein the perturbation factor indicates a variation of a rating of the interest of the user with respect to each item. This claim recites a process that under its broadest reasonable interpretation, covers a Mental Process.  This is because the estimating a set of correlation values in real time, to incorporate a perturbation factor that is observed up to a moment when the request is received, where the perturbation factor is merely a variation of a rating of the interest of the user can be performed in the human mind.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible. 
If a claim limitation, under its broadest reasonable interpretation, covers mental processes, but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites receive information associated with a new user; obtain a first reference distribution indicative of an average interest distribution of existing users in the plurality of topics, wherein the existing users comprises the one or more other users; assign the first reference distribution to the new user; updating the existing users to include the new user; receive a new rating from the new user; and update data associated with the existing users indicative of the average interest distribution of the existing users in the plurality of topics based on the new rating.
The step of obtain a first reference distribution indicative of an average interest distribution of existing users in the plurality of topics, wherein the existing users comprises the one or more other users is a mental process under its broadest reasonable interpretation. This is because a first reference distribution that is indicative of an average interest distribution of existing users can be obtained, or generated in the human mind.  Accordingly, the claim recites an abstract idea.
The step of assign the first reference distribution to the new user is a mental process under its broadest reasonable interpretation. This is because a user can mentally associate or assign a reference distribution to a user in the human mind.  Accordingly, the claim recites an abstract idea.
Moreover, the limitations of receive information associated with a new user; update the existing users to include the new user; receive a new rating from the new user; and update data associated with the existing users indicative of the average interest distribution of the existing users in the plurality of topics based on the new rating do not use the judicial exception in a manner than imposes a meaningful limit on the judicial exception.  These limitations are insignificant extra-solution activity that do not integrate the abstract idea into a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The elements of a user device and a database merely act to use a computer as a tool to perform the abstract idea, and therefore these elements are not "significantly more" than the abstract idea.  The elements of receive information associated with a new user; update the existing users to include the new user; receive a new rating from the new user; and update data associated with the existing users indicative of the average interest distribution of the existing users in the plurality of topics based on the new rating amount to insignificant extra-solution activity.  These steps are well-understood, routine and conventional and do not amount to "significantly more" than the abstract idea. 
The step of receive information associated with a new user are well-understood, routine and conventional in view of MPEP § 2106.05(d), which states that receiving or transmitting data over a network, e.g., using the Internet to gather data, is an example of well-understood routine and conventional steps (Symantec, 838 F.3d at 1321, 120 USPQ2d at 136,).  These steps fall within Symantec, because the receiving and the transmitting are both performed over a network as set forth in [0040] of Applicant's specification.
The step of update the existing users to include the new user is well-understood, routine and conventional in view of MPEP § 2106.05(d), which states that storing and retrieving information in memory is an example of well-understood routine and conventional steps (See Versata Dev. Group, Inc. v. SAP Am., Inc. as set forth in MPEP § 2106.05(d)).  These steps fall within Versata because updating the existing users amounts to storing and retrieving information in memory.
The step of receive a new rating from the new user are well-understood, routine and conventional in view of MPEP § 2106.05(d), which states that receiving or transmitting data over a network, e.g., using the Internet to gather data, is an example of well-understood routine and conventional steps (Symantec, 838 F.3d at 1321, 120 USPQ2d at 136,).  These steps fall within Symantec, because the receiving and the transmitting are both performed over a network as set forth in [0040] of Applicant's specification.
Further, the step of update data associated with the existing users indicative of the average interest distribution of the existing users in the plurality of topics based on the new rating is well-understood, routine and conventional in view of MPEP § 2106.05(d), which states that storing and retrieving information in memory is an example of well-understood routine and conventional steps (See Versata Dev. Group, Inc. v. SAP Am., Inc. as set forth in MPEP § 2106.05(d)).  These steps fall within Versata because updating data associated with the existing users amounts to storing and retrieving information in memory.
Accordingly, the steps of receive information associated with a new user; update the existing users to include the new user; receive a new rating from the new user; and update data associated with the existing users indicative of the average interest distribution of the existing users in the plurality of topics based on the new rating are well-understood, routine and conventional and do not amount to "significantly more" than the abstract idea.  Therefore, the judicial exception is not integrated into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
If a claim limitation, under its broadest reasonable interpretation, covers a mental process, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea and is not patent eligible.

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites receive information associated with a new item; obtain a second reference distribution indicative of an average classification distribution of existing items with respect to the plurality of topics; assigning the second reference distribution to the new item; and update the existing items to include the new item.
The limitation of obtain a second reference distribution indicative of an average classification distribution of existing items with respect to the plurality of topics is a process that under its broadest reasonable interpretation, covers a mental process.  This is because a user can mentally obtain a reference distribution indicative or an average classification distribution by making a mental computation with respect to these items.
The limitation of assign the second reference distribution to the new item is a process that under its broadest reasonable interpretation, covers a mental process.  This is because a user can mentally assign or associate a second reference distribution to a new item by making a mental association with respect to these items.
The claim does not integrate the judicial exception into a practical application. The limitations of receive information associated with a new item and update the existing items to include the new item do not use the judicial exception in a manner than imposes a meaningful limit on the judicial exception.  These limitations are insignificant extra-solution activity that do not integrate the abstract idea into a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The elements of a user device and a database merely act to use a computer as a tool to perform the abstract idea, and therefore these elements are not "significantly more" than the abstract idea.  The elements of receive information associated with a new item and updating the existing items to include the new item amount to insignificant extra-solution activity.  These steps are well-understood, routine and conventional and do not amount to "significantly more" than the abstract idea. 
The step of receive information associated with a new item is well-understood, routine and conventional in view of MPEP § 2106.05(d), which states that receiving or transmitting data over a network, e.g., using the Internet to gather data, is an example of well-understood routine and conventional steps (Symantec, 838 F.3d at 1321, 120 USPQ2d at 136,).  These steps fall within Symantec, because the receiving of a new rating is performed over a network as set forth in [0040] in view of FIG. 1 of Applicant's specification.
The step of update the existing items to include the new item is well-understood, routine and conventional in view of MPEP § 2106.05(d), which states that storing and retrieving information in memory is well-understood routine and conventional activity (See Versata Dev. Group, Inc. v. SAP Am., Inc. as set forth in MPEP § 2106.05(d)).  Here, the updating existing items to include new information is a storage of information in memory.
Accordingly, the steps of receive information associated with a new item and updating the existing items to include the new item are well-understood, routine and conventional and do not amount to "significantly more" than the abstract idea.  Therefore, the judicial exception is not integrated into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
If a claim limitation, under its broadest reasonable interpretation, covers a mental process, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea and is not patent eligible.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites receive a new rating of an existing item from an existing user; update the interest distribution associated with the existing user based on the new rating; update the classification distribution associated with the existing item based on the new rating; and update information related to the new rating indicative of the interest of the existing user in the existing item.
The claim does not integrate the judicial exception into a practical application. The limitations of receive a new rating of an existing item from an existing user; update the interest distribution associated with the existing user based on the new rating; update the classification distribution associated with the existing item based on the new rating; and update information related to the new rating indicative of the interest of the existing user in the existing item do not use the judicial exception in a manner than imposes a meaningful limit on the judicial exception.  These limitations are insignificant extra-solution activity that do not integrate the abstract idea into a practical application.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The elements of a user device and a database merely act to use a computer as a tool to perform the abstract idea, and therefore these elements are not "significantly more" than the abstract idea.  The elements of receive a new rating of an existing item from an existing user; update the interest distribution associated with the existing user based on the new rating; update the classification distribution associated with the existing item based on the new rating; and update information related to the new rating indicative of the interest of the existing user in the existing item amount to insignificant extra-solution activity.  These steps are well-understood, routine and conventional and do not amount to "significantly more" than the abstract idea. 
The step of receive a new rating of an existing item from an existing user is well-understood, routine and conventional in view of MPEP § 2106.05(d), which states that receiving or transmitting data over a network, e.g., using the Internet to gather data, is an example of well-understood routine and conventional steps (Symantec, 838 F.3d at 1321, 120 USPQ2d at 136,).  These steps fall within Symantec, because the receiving of a new rating is performed over a network as set forth in [0040] in view of FIG. 1 of Applicant's specification.
The step of update the classification distribution associated with the existing item based on the new rating is well-understood, routine and conventional in view of MPEP § 2106.05(d), which states that storing and retrieving information in memory is well-understood routine and conventional activity (See Versata Dev. Group, Inc. v. SAP Am., Inc. as set forth in MPEP § 2106.05(d)).  Here, the updating of a classification distribution with respect to an existing item based on a new rating is a storage of information in memory.
The step of update information related to the new rating indicative of the interest of the existing user in the existing item is well-understood, routine and conventional in view of MPEP § 2106.05(d), which states that storing and retrieving information in memory is well-understood routine and conventional activity (See Versata Dev. Group, Inc. v. SAP Am., Inc. as set forth in MPEP § 2106.05(d)).  Here, the updating information of a new rating that represent an interest of the existing user is a storage of information in memory.
Accordingly, the steps of receive a new rating of an existing item from an existing user; update the interest distribution associated with the existing user based on the new rating; update the classification distribution associated with the existing item based on the new rating; and update information related to the new rating indicative of the interest of the existing user in the existing item are well-understood, routine and conventional and do not amount to "significantly more" than the abstract idea.  Therefore, the judicial exception is not integrated into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
If a claim limitation, under its broadest reasonable interpretation, covers a mental process, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea and is not patent eligible.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a process in the form of a method.  The claim recites, in part, obtaining, by the engine, in response to the request, an interest distribution having a first plurality of values each representing an interest of the user in a respective one of a plurality of topics, wherein the interest distribution is determined by a first initiation model based on activities of the user related to the set of items observed prior to receiving the request; obtaining, by the engine, in response to the request, for each of the set of items, a classification distribution having a second plurality of values each representing a frequency of the item being classified into a respective one of the plurality of topics, wherein the classification distribution is determined by a second initiation model based on activities performed with respect to the item by one or more other users observed prior to receiving the request; estimating, by the engine with respect to the set of items, a set of correlation values based on the interest distribution and the classification distribution, wherein each of the set of correlation values represents a correlation between the user and a classification of each of the set of items; selecting … at least one item from the set of items to be recommended to the user based on the set of correlation values and information indicating previously provided ratings by the user with respect to at least some items.   Each of these limitations, as drafted, describe a process that under its broadest reasonable interpretation, is directed to mental processes.
To this end, the limitation of obtaining, by the engine, in response to the request, an interest distribution having a first plurality of values each representing an interest of the user in a respective one of a plurality of topics, wherein the interest distribution is determined by a first initiation model based on activities of the user related to the set of items observed prior to receiving the request is a process that under its broadest reasonable interpretation, covers a mental process.  This is because a user can mentally generate an interest distribution among topics and assign values to the respective topics, while basing this process on a mental model that takes into prior account user activities.
 The limitation of obtaining, by the engine, in response to the request, for each of the set of items, a classification distribution having a second plurality of values each representing a frequency of the item being classified into a respective one of the plurality of topics, wherein the classification distribution is determined by a second initiation model based on activities performed with respect to the item by one or more other users observed prior to receiving the request is a process that under its broadest reasonable interpretation, covers a mental process.  This is because a user can mentally generate a classification distribution that represents a frequency of item classification for topics, using a model based on activities performed prior to the request.
The limitation of estimating, by the engine with respect to the set of items, a set of correlation values based on the interest distribution and the classification distribution, wherein each of the set of correlation values represents a correlation between the user and a classification of each of the set of items is a process that under its broadest reasonable interpretation, covers a mental process.  This is because a user can mentally estimate correlation values for an item by taking into account an interest distribution and classification distribution, where the correlation value is a representation of the correlation between the user and a classification of the set of items.
The limitation of selecting … at least one item from the set of items to be recommended to the user based on the set of correlation values and information indicating previously provided ratings by the user with respect to at least some items is a process that under its broadest reasonable interpretation, covers a mental process.  This is because a user can mentally select items to be recommended based on correlation values and previous ratings by making a mental categorization of these items.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of a non-transitory computer readable medium and an engine.  These elements are recited at a high level of generality, such that the claim amounts to no more than mere instructions to apply the exception using a generic computer component.  The additional elements does not impose any meaningful limits on practicing the abstract idea, and these elements to not integrate the abstract idea into a practical application.
Moreover, the limitations of receiving … a request from a user for one or more recommendations from a set of items; and providing… to the user, the one or more recommendations comprising the at least one item selected do not use the judicial exception in a manner than imposes a meaningful limit on the judicial exception.  These limitations are insignificant extra-solution activity that do not integrate the abstract idea into a practical application.
The claim does not include additional elements that are sufficient to amount to significantlymore than the judicial exception. The additional elements of a non-transitory computer readable medium and an engine amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The elements of a user device and a database merely act to use a computer as a tool to perform the abstract idea, and therefore these elements are not "significantly more" than the abstract idea.  The elements of receiving … a request from a user for one or more recommendations from a set of items; and providing … to the user, the one or more recommendations comprising the at least one item selected amount to insignificant extra-solution activity.  These steps are well-understood, routine and conventional and do not amount to "significantly more" than the abstract idea. 
The step of receiving … a request from a user for one or more recommendations from a set of items is well-understood, routine and conventional in view of MPEP § 2106.05(d), which states that receiving or transmitting data over a network, e.g., using the Internet to gather data, is an example of well-understood routine and conventional steps (Symantec, 838 F.3d at 1321, 120 USPQ2d at 136,).  These steps fall within Symantec, because the receiving is performed over a network as set forth in [0047] of Applicant's specification.
The step of providing … to the user, the one or more recommendations comprising the at least one item selected is well-understood, routine and conventional in view of MPEP § 2106.05(d), which states that receiving or transmitting data over a network, e.g., using the Internet to gather data, is an example of well-understood routine and conventional steps (Symantec, 838 F.3d at 1321, 120 USPQ2d at 136,).  These steps fall within Symantec, because the receiving and the transmitting are both performed over a network as set forth in [0042] and FIG. 2 of Applicant's specification.
Accordingly, the steps of receiving … a request from a user for one or more recommendations from a set of items and providing … to the user, the one or more recommendations comprising the at least one item selected are well-understood, routine and conventional and do not amount to "significantly more" than the abstract idea.  Therefore, the judicial exception is not integrated into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
If a claim limitation, under its broadest reasonable interpretation, covers a mental process, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea and is not patent eligible.

Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the interest distribution is determined in real-time based on the activities of the user related to the set of items observed up to a moment when the request is received.
The step of the interest distribution is determined in real-time based on the activities of the user related to the set of items observed up to a moment when the request is received is a mental process under its broadest reasonable interpretation. This is because a user can mentally determine a real-time interest distribution based on activities of the user related to the set of item, up until a request is received.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible. 
If a claim limitation, under its broadest reasonable interpretation, covers mental processes, but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein the classification distribution is determined in real-time based on the activities of the user and the activities performed with respect to each item of the set of items by the one or more other users observed up to a moment when the request is received.
The step of wherein the classification distribution is determined in real-time based on the activities of the user and the activities performed with respect to each item of the set of items by the one or more other users observed up to a moment when the request is received is a mental process under its broadest reasonable interpretation. This is because a user can mentally determine a real-time classification distribution based on activities of the user related to the set of item, up until a request is received.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible. 
If a claim limitation, under its broadest reasonable interpretation, covers mental processes, but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein the set of correlation values is estimated in real-time to incorporate a perturbation factor observed up to a moment when the request is received, wherein the perturbation factor indicates a variation of a rating of the interest of the user with respect to each item. This claim recites a process that under its broadest reasonable interpretation, covers a Mental Process.  This is because the estimating a set of correlation values in real time, to incorporate a perturbation factor that is observed up to a moment when the request is received, where the perturbation factor is merely a variation of a rating of the interest of the user can be performed in the human mind.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible. 
If a claim limitation, under its broadest reasonable interpretation, covers mental processes, but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites receiving information associated with a new user; obtaining a first reference distribution indicative of an average interest distribution of existing users in the plurality of topics, wherein the existing users comprises the one or more other users; assigning the first reference distribution to the new user; updating the existing users to include the new user; receiving a new rating from the new user; and updating data associated with the existing users indicative of the average interest distribution of the existing users in the plurality of topics based on the new rating.
The step of obtaining a first reference distribution indicative of an average interest distribution of existing users in the plurality of topics, wherein the existing users comprises the one or more other users is a mental process under its broadest reasonable interpretation. This is because a first reference distribution that is indicative of an average interest distribution of existing users can be obtained, or generated in the human mind.  Accordingly, the claim recites an abstract idea.
The step of assigning the first reference distribution to the new user is a mental process under its broadest reasonable interpretation. This is because a user can mentally associate or assign a reference distribution to a user in the human mind.  Accordingly, the claim recites an abstract idea.
Moreover, the limitations of receiving information associated with a new user; updating the existing users to include the new user; receiving a new rating from the new user; and updating data associated with the existing users indicative of the average interest distribution of the existing users in the plurality of topics based on the new rating do not use the judicial exception in a manner than imposes a meaningful limit on the judicial exception.  These limitations are insignificant extra-solution activity that do not integrate the abstract idea into a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The elements of a user device and a database merely act to use a computer as a tool to perform the abstract idea, and therefore these elements are not "significantly more" than the abstract idea.  The elements of receiving information associated with a new user; updating the existing users to include the new user; receiving a new rating from the new user; and updating data associated with the existing users indicative of the average interest distribution of the existing users in the plurality of topics based on the new rating amount to insignificant extra-solution activity.  These steps are well-understood, routine and conventional and do not amount to "significantly more" than the abstract idea. 
The step of receiving information associated with a new user; updating the existing users to include the new user are well-understood, routine and conventional in view of MPEP § 2106.05(d), which states that receiving or transmitting data over a network, e.g., using the Internet to gather data, is an example of well-understood routine and conventional steps (Symantec, 838 F.3d at 1321, 120 USPQ2d at 136,).  These steps fall within Symantec, because the receiving and the transmitting are both performed over a network as set forth in [0041] of Applicant's specification.
The step of update the existing users to include the new user is well-understood, routine and conventional in view of MPEP § 2106.05(d), which states that storing and retrieving information in memory is an example of well-understood routine and conventional steps (See Versata Dev. Group, Inc. v. SAP Am., Inc. as set forth in MPEP § 2106.05(d)).  These steps fall within Versata because updating the existing users amounts to storing and retrieving information in memory.
The step of receiving a new rating from the new user are well-understood, routine and conventional in view of MPEP § 2106.05(d), which states that receiving or transmitting data over a network, e.g., using the Internet to gather data, is an example of well-understood routine and conventional steps (Symantec, 838 F.3d at 1321, 120 USPQ2d at 136,).  These steps fall within Symantec, because the receiving and the transmitting are both performed over a network as set forth in [0041] of Applicant's specification.
Further, the step of updating data associated with the existing users indicative of the average interest distribution of the existing users in the plurality of topics based on the new rating is well-understood, routine and conventional in view of MPEP § 2106.05(d), which states that storing and retrieving information in memory is an example of well-understood routine and conventional steps (See Versata Dev. Group, Inc. v. SAP Am., Inc. as set forth in MPEP § 2106.05(d)).  These steps fall within Versata because updating data associated with the existing users amounts to storing and retrieving information in memory.
Accordingly, the steps of receiving information associated with a new user; updating the existing users to include the new user; receiving a new rating from the new user; and updating data associated with the existing users indicative of the average interest distribution of the existing users in the plurality of topics based on the new rating are well-understood, routine and conventional and do not amount to "significantly more" than the abstract idea.  Therefore, the judicial exception is not integrated into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
If a claim limitation, under its broadest reasonable interpretation, covers a mental process, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea and is not patent eligible.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites receiving information associated with a new item; obtaining a second reference distribution indicative of an average classification distribution of existing items with respect to the plurality of topics; assigning the second reference distribution to the new item; and updating the existing items to include the new item.
The limitation of obtaining a second reference distribution indicative of an average classification distribution of existing items with respect to the plurality of topics is a process that under its broadest reasonable interpretation, covers a mental process.  This is because a user can mentally obtain a reference distribution indicative or an average classification distribution by making a mental computation with respect to these items.
The limitation of assigning the second reference distribution to the new item is a process that under its broadest reasonable interpretation, covers a mental process.  This is because a user can mentally assign or associate a second reference distribution to a new item by making a mental association with respect to these items.
The claim does not integrate the judicial exception into a practical application. The limitations of receiving information associated with a new item and updating the existing items to include the new item do not use the judicial exception in a manner than imposes a meaningful limit on the judicial exception.  These limitations are insignificant extra-solution activity that do not integrate the abstract idea into a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The elements of a user device and a database merely act to use a computer as a tool to perform the abstract idea, and therefore these elements are not "significantly more" than the abstract idea.  The elements of receiving information associated with a new item and updating the existing items to include the new item amount to insignificant extra-solution activity.  These steps are well-understood, routine and conventional and do not amount to "significantly more" than the abstract idea. 
The step of receiving information associated with a new item is well-understood, routine and conventional in view of MPEP § 2106.05(d), which states that receiving or transmitting data over a network, e.g., using the Internet to gather data, is an example of well-understood routine and conventional steps (Symantec, 838 F.3d at 1321, 120 USPQ2d at 136,).  These steps fall within Symantec, because the receiving of a new rating is performed over a network as set forth in [0040] in view of FIG. 1 of Applicant's specification.
The step of updating the existing items to include the new item is well-understood, routine and conventional in view of MPEP § 2106.05(d), which states that storing and retrieving information in memory is well-understood routine and conventional activity (See Versata Dev. Group, Inc. v. SAP Am., Inc. as set forth in MPEP § 2106.05(d)).  Here, the updating existing items to include new information is a storage of information in memory.
Accordingly, the steps of receiving information associated with a new item and updating the existing items to include the new item are well-understood, routine and conventional and do not amount to "significantly more" than the abstract idea.  Therefore, the judicial exception is not integrated into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
If a claim limitation, under its broadest reasonable interpretation, covers a mental process, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea and is not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chi et al. (US Pub. No. 2016/0224557 A1) in view of Liu et al. (US Pub. No. 2012/0089621 A1), and further in view of Huynh et al. (US Pub. No. 2015/0363407 A1), and further in view of Eulenstein (US Pub. No. 2017/0161667 A1).
As to claim 1, Chi teaches a method implemented on a computer device having at least one processor, storage, and a communication platform connected to a network for recommending content ([0008], FIG. 1), the method comprising:
receiving, by an engine, a request from a user for one or more recommendations from a set of items ([0040] teaches "the recommendation engine 235 receives a request for supplemental content that identifies a content item or identifies characteristics of content item and selects a content item having the identified characteristics."  The content item that represents the supplemental content is a recommendation.   Further, [0040] teaches "The recommendation engine 235 selects one or more of the candidate content items."  The content item is from a set of items.)
selecting, by the engine, at least one item from the set of items to be recommended to the user ([0040] teaches "selects a content item having the identified characteristics."
providing, by the engine to the user, the one or more recommendations comprising the at least one item selected by the engine ([0040] teaches "presents the selected one or more candidate content items."  The candidate content item is recognized as a recommendation.
Chi does not expressly teach: 
 obtaining, by the engine, in response to the request, an interest distribution having a first plurality of values each representing an interest of the user in a respective one of a plurality of topics, wherein the interest distribution is determined by a first initiation model based on activities of the user related to the set of items observed prior to receiving the request;
obtaining … in response to the request, for each of the set of items,  a classification distribution having a second plurality of values each representing a frequency of the item being classified into a respective one of the plurality of topics, wherein the classification distribution is determined by a second initiation model based on activities performed with respect to the item by one or more other users observed prior to receiving the request;
estimating, by the engine with respect to the set of items, a set of correlation values based on the interest distribution and the classification distribution, wherein each of the set of correlation values represents a correlation between the user and a classification of each of the set of items;
selecting … based on a set of correlation values with respect to the set of items estimated based on the interest distribution, the classification distribution, and information indicating previously provided ratings by the user with respect to at least some items.
However, Liu teaches obtaining, by the engine, in response to the request, an interest distribution having a first plurality of values each representing an interest of the user in a respective one of a plurality of topics, wherein the interest distribution is determined by a first initiation model based on activities of the user related to the set of items observed prior to receiving the request ([0027] teaches "In accordance with one or more embodiments, topic interest identifier 122 generates a long term user interest profile identifying at least one topic using browsing events from browsing history 132 and a short term user interest profile identifying at least one topic using current page 134; each topic identified in a user interest profile has a numeric value representing the user's interest in the topic."
The user interest profile with a numeric value ("interest distribution representing a plurality of values") includes topic(s) with associated numerical values representing user interest of the topics.  The topic(s) are identified using browsing events from browsing history, which teaches activities of the user related to the set of items in the past.  This would be before a request for a recommendation, and therefore are observed prior to receiving a request.  The processor of [0008] is recognized as an engine that performs the steps of [0027].
 [0024] teaches "topic model 108 can be used on content item  … to infer one or more topics associated with the content item 104.")
obtaining, … in response to the request, for each of the set of items,  a classification distribution having a second plurality of values ([0024] teaches "analyzer 106 identifies relationships 110 between content items 104 and topics. By way of one non-limiting example, analyzer 106 generates a probabilistic topic distribution vector 112 for a content item 104. Each vector 112 corresponds to a content item 104, and comprises a component for each of the topics. A topic's component in the content item's 104 vector 112 identifies the strength of the relevance of the topic to the content item 104. In accordance with at least one embodiment, the component strengths of vector 112 are normalized strengths, such that all of the component strengths are positive and sum to one. In accordance with one or more embodiments, the topic distribution vector is clipped against a predefined threshold to remove small components therein."  This teaches a probabilistic topic distribution vector ("classification vector") with a component for each topic.  The component represents a strength of the relevance of the topic to the content item.  [0008] teaches a processor ("engine").), wherein the classification distribution is determined by a second initiation model based on activities performed with respect to the item … observed prior to receiving the request ([0024] teaches "topic model 108 can be used on content item  … to infer one or more topics associated with the content item 104."  The use of the topic model teaches the reuse of the topic model, which is a second model.  The topic distribution vector ("classification vector") is based on the topics of the item, and therefore is based on activities performed with respect to the item.  Examiner notes that Applicant has not stated that the first intitation model is different than the second initiation model, as claimed.
[0027] teaches "In accordance with one or more embodiments, topic interest identifier 122 generates a long term user interest profile identifying at least one topic using browsing events from browsing history 132 and a short term user interest profile identifying at least one topic using current page 134; each topic identified in a user interest profile has a numeric value representing the user's interest in the topic."
Thus, the topic(s) are identified using browsing events from browsing history, which teaches activities of the user related to the set of items in the past.  This would be before a request for a recommendation, and therefore are observed prior to receiving a request.);
estimating, by the engine with respect to the set of items, a set of correlation values based on the interest distribution and the classification distribution, wherein each of the set of correlation values represents a correlation between the user and a classification of each of the set of items ([0028] teaches "Where a topic is associated with more than one content item 104 identified in browsing history 132, the user's interest is aggregated across all of the content items 104 identified in the browsing history 132 and related to the topic, e.g., as indicated in each content item's 104 vector 112. By way of one non-limiting example, in a case that topic A is associated with three content items 104 identified in the browsing history 132, the strength of relevance of the topic associated with topic A in each of the three content item's 104 vector 112 is identified and aggregated to derive the user's long term interest in the topic."  This teaches summing values for a topic present in each content item to derive the user's long term interest in a given topic.  As such, a correlation value is estimated.  As set forth in [0024], " Each vector 112 corresponds to a content item 104, and comprises a component for each of the topics. A topic's component in the content item's 104 vector 112 identifies the strength of the relevance of the topic to the content item 104."  
In [0024], the content item vector 112 comprises numerical values that correspond to a strength of given topics in the content item 104.  This teaches a classification distribution, because the vector represents strengths of topics present within the content item.  The individual numbers within the vector represent user interest in the topics, because these topics are present within the user browsing history.  As set forth in [0028], the content item vector 112 for each content item in the user's browsing history is analyzed to determine an overall, aggregated user interest in a topic.  The aggregate user interest in the topic teaches a correlation value, because it shows a relationship level of user interest to the topics, and is based on the content item vector ("classification of each of the set of items").
selecting, by the engine, at least one item from the set of items to be recommended to the user based on the set of correlation values ([0036] teaches "At block 408, a determination is made whether or not the user's interest in the topic is significant enough, e.g., at least equal to a predefined significance threshold.  If so, processing continues at block 410, at which the topic is used as query into the topic-based index 114 to retrieve a number of relevant content items 104 for the topic. In accordance with one or more embodiments, in the per-interest retrieval, the retrieved content items 104 are ranked according to relevance, where the relevance ranking is based on the topic's strength of relationship value associated with each of the retrieved content items 104."  This teaches retrieving content items ("selecting at least one item") from the topic-based index for the topic.  The selecting is based on a set of correlation values, because the retrieved items are ranked based on the topic's strength of relationship value relative to the item.  The strength of relationship values relative to the item are the correlation values.  The strength of relationship (correlation values) are interpreted as being based on the interest distribution and the classification distribution.  [0024] states "a topic's component in the content item's 104 vector 112 identifies the strength of the relevance of the topic to the content item 104."  Thus, the classification and interest distribution relates to strength of relevance, which is directly used in the ranking.)
Chi and Liu are combinable because they are directed to content recommendation (Chi [0036], Liu [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Chi, to incorporate the above-cited limitations as taught by Liu with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of Chi to identify a diverse set of recommendations to match the user's plurality of interests on a per interest retrieval manner (Liu [0006]).
Chi, as modified does not expressly teach that each (value) representing a frequency of the item being classified into a respective one of the plurality of topics, or 
activities performed with respect to the item by one or more other users, and
correlation values … based on … information indicating previously provided ratings by the user with respect to at least some items.
However, Huynh teaches each (value) representing a frequency of the item being classified into a respective one of the plurality of topics, and
activities performed with respect to the item by one or more other users, ([0075] teaches "vector describing a candidate content item is generated from the topics identified from the candidate content item. The vector has at least as many dimensions as the number of associated topics, and the weight of each dimension may be based in part on the number of times a topic occurs in the candidate content item."  This teaches that a weight of a vector component (e.g. the activity) is based on the number of times a topic occurs.  The server performing the calculation is the other user.
Chi, as modified, and Huynh are combinable because they are directed to content recommendation (Chi [0036], Huynh [0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Chi, to incorporate the above-cited limitations as taught by Huynh with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of Huynh to provide context associated with the advertisement to increase likelihood of a user interacting (Huynh [0004]).
Chi, as modified, does not expressly teach correlation values include correlation values … based on … information indicating previous ratings by the user with respect to at least some items.
However, Eulenstein teaches that the correlation values … based on … information indicating previous ratings by the user with respect to at least some items. ([0075] teaches "the quality check module 240 computes the component score for number-text consistency by comparing a correlation between numerical ratings and their corresponding text-based ratings for each content item. In one example, the human rater provides a text-based rating and a numerical rating for the content involved in the content item for five different content items."  Here, a correlation is determined for the numerical rating and corresponding text based rating of each content item, because a correlation is compared.  This correlation is based on a rating, which are information. These ratings are of content items. 
Chi, as modified, and Eulenstein are combinable because they are directed to content recommendation (Chi [0036], Eulenstein [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Chi, to incorporate the above-cited limitations as taught by Eulenstein with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of Chi to select a pool of human raters that is representative of a user population of interest (Eulenstein [0042]).

As to claim 8, Chi teaches a method implemented on a computer device having at least one processor, storage, and a communication platform connected to a network for recommending content ([0008], FIG. 1), the method comprising:
a data interface, of an engine, implemented with at least one processor and configured to receive a request from a user for one or more recommendations from a set of items ([0040] teaches "the recommendation engine 235 receives a request for supplemental content that identifies a content item or identifies characteristics of content item and selects a content item having the identified characteristics."  The content item that represents the supplemental content is a recommendation.   Further, [0040] teaches "The recommendation engine 235 selects one or more of the candidate content items."  The content item is from a set of items.)
a ranking module, of the engine implemented with the at least one processor and configured to select at least one item from the set of items to be recommended to the user ([0040] teaches "selects a content item having the identified characteristics."
a recommendation module, of the engine, implemented with the at least one processor and configured to provide the one or more recommendations comprising the at least one item selected by the engine ([0040] teaches "presents the selected one or more candidate content items."  The candidate content item is recognized as a recommendation.
Chi does not expressly teach: 
 a user interest distribution retriever, of the engine, implemented with the at least one processor and configured to obtain, in response to the request, an interest distribution having a first plurality of values each representing an interest of the user in a respective one of a plurality of topics, wherein the interest distribution is determined by a first initiation model based on activities of the user related to the set of items observed prior to receiving the request;
an item classification distribution retriever, of the engine, implemented with the at least one processor and configured to obtain, a classification distribution having a second plurality of values each representing a frequency of the item being classified into a respective one of the plurality of topics, wherein the classification distribution is determined by a second initiation model based on activities performed with respect to the item by one or more other users observed prior to receiving the request;
a ranking module of the engine, implemented with the at least one processor and configured to select … based on a set of correlation values with respect to the set of items estimated based on the interest distribution, the classification distribution, and information indicating previously provided ratings by the user with respect to at least some items.
However, Liu teaches a user interest distribution retriever, of the engine, implemented with the at least one processor and configured to obtain, in response to the request, an interest distribution having a first plurality of values each representing an interest of the user in a respective one of a plurality of topics, wherein the interest distribution is determined by a first initiation model based on activities of the user related to the set of items observed prior to receiving the request ([0027] teaches "In accordance with one or more embodiments, topic interest identifier 122 generates a long term user interest profile identifying at least one topic using browsing events from browsing history 132 and a short term user interest profile identifying at least one topic using current page 134; each topic identified in a user interest profile has a numeric value representing the user's interest in the topic."
The user interest profile with a numeric value ("interest distribution representing a plurality of values") includes topic(s) with associated numerical values representing user interest of the topics.  The topic(s) are identified using browsing events from browsing history, which teaches activities of the user related to the set of items in the past.  This would be before a request for a recommendation, and therefore are observed prior to receiving a request.  which is recognized as an engine that performs the steps of [0027].
 [0024] teaches "topic model 108 can be used on content item  … to infer one or more topics associated with the content item 104.")
and an item classification distribution retriever, of the engine, implemented with the at least one processor and configured to obtain, a classification distribution having a second plurality of values, wherein the classification distribution is determined by a second initiation model based on activities performed with respect to the item … observed prior to receiving the request ([0024] teaches "topic model 108 can be used on content item  … to infer one or more topics associated with the content item 104."  The use of the topic model teaches the reuse of the topic model, which is a second model.  The topic distribution vector ("classification vector") is based on the topics of the item, and therefore is based on activities performed with respect to the item.  Examiner notes that Applicant has not stated that the first intitation model is different than the second initiation model, as claimed.
[0027] teaches "In accordance with one or more embodiments, topic interest identifier 122 generates a long term user interest profile identifying at least one topic using browsing events from browsing history 132 and a short term user interest profile identifying at least one topic using current page 134; each topic identified in a user interest profile has a numeric value representing the user's interest in the topic."
Thus, the topic(s) are identified using browsing events from browsing history, which teaches activities of the user related to the set of items in the past.  This would be before a request for a recommendation, and therefore are observed prior to receiving a request.);
a user-time correlation estimating module of the engine, implemented with the at least one processor and configured to estimate, by the engine with respect to the set of items, a set of correlation values based on the interest distribution and the classification distribution, wherein each of the set of correlation values represents a correlation between the user and a classification of each of the set of items  ([0028] teaches "Where a topic is associated with more than one content item 104 identified in browsing history 132, the user's interest is aggregated across all of the content items 104 identified in the browsing history 132 and related to the topic, e.g., as indicated in each content item's 104 vector 112. By way of one non-limiting example, in a case that topic A is associated with three content items 104 identified in the browsing history 132, the strength of relevance of the topic associated with topic A in each of the three content item's 104 vector 112 is identified and aggregated to derive the user's long term interest in the topic."  This teaches summing values for a topic present in each content item to derive the user's long term interest in a given topic.  As such, a correlation value is estimated.  As set forth in [0024], " Each vector 112 corresponds to a content item 104, and comprises a component for each of the topics. A topic's component in the content item's 104 vector 112 identifies the strength of the relevance of the topic to the content item 104."  
In [0024], the content item vector 112 comprises numerical values that correspond to a strength of given topics in the content item 104.  This teaches a classification distribution, because the vector represents strengths of topics present within the content item.  The individual numbers within the vector represent user interest in the topics, because these topics are present within the user browsing history.  As set forth in [0028], the content item vector 112 for each content item in the user's browsing history is analyzed to determine an overall, aggregated user interest in a topic.  The aggregate user interest in the topic teaches a correlation value, because it shows a relationship level of user interest to the topics, and is based on the content item vector ("classification of each of the set of items").
a ranking module of the engine, implemented with the at least one processor and configured to select … based on a set of correlation values ([0036] teaches "At block 408, a determination is made whether or not the user's interest in the topic is significant enough, e.g., at least equal to a predefined significance threshold.  If so, processing continues at block 410, at which the topic is used as query into the topic-based index 114 to retrieve a number of relevant content items 104 for the topic. In accordance with one or more embodiments, in the per-interest retrieval, the retrieved content items 104 are ranked according to relevance, where the relevance ranking is based on the topic's strength of relationship value associated with each of the retrieved content items 104."  This teaches retrieving content items ("selecting at least one item") from the topic-based index for the topic.  The selecting is based on a set of correlation values, because the retrieved items are ranked based on the topic's strength of relationship value relative to the item.  The strength of relationship values relative to the item are the correlation values.  The strength of relationship (correlation values) are interpreted as being based on the interest distribution and the classification distribution.  [0024] states "a topic's component in the content item's 104 vector 112 identifies the strength of the relevance of the topic to the content item 104."  Thus, the classification and interest distribution relates to strength of relevance, which is directly used in the ranking.)
Chi and Liu are combinable because they are directed to content recommendation (Chi [0036], Liu [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Chi, to incorporate the above-cited limitations as taught by Liu with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of Chi to identify a diverse set of recommendations to match the user's plurality of interests on a per interest retrieval manner (Liu [0006]).
Chi does not expressly teach that each (value) representing a frequency of the item being classified into a respective one of the plurality of topics, or 
activities performed with respect to the item by one or more other users, and
correlation values … based on … information indicating previously provided ratings by the user with respect to at least some items.
However, Huynh teaches each (value) representing a frequency of the item being classified into a respective one of the plurality of topics, and
activities performed with respect to the item by one or more other users, ([0075] teaches "vector describing a candidate content item is generated from the topics identified from the candidate content item. The vector has at least as many dimensions as the number of associated topics, and the weight of each dimension may be based in part on the number of times a topic occurs in the candidate content item."  This teaches that a weight of a vector component (e.g. the activity) is based on the number of times a topic occurs.  The server performing the calculation is the other user.
Chi, as modified, and Huynh are combinable because they are directed to content recommendation (Chi [0036], Huynh [0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Chi, to incorporate the above-cited limitations as taught by Huynh with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of Huynh to provide context associated with the advertisement to increase likelihood of a user interacting (Huynh [0004]).
Chi, as modified, does not expressly teach correlation values include correlation values … based on … information indicating previous ratings by the user with respect to at least some items.
However, Eulenstein teaches that the correlation values … based on … information indicating previous ratings by the user with respect to at least some items. ([0075] teaches "the quality check module 240 computes the component score for number-text consistency by comparing a correlation between numerical ratings and their corresponding text-based rating for each content item. In one example, the human rater provides a text-based rating and a numerical rating for the content involved in the content item for five different content items."  Here, a correlation is determined for the numerical rating and corresponding text based rating of each content item, because a correlation is compared.  This correlation is based on a rating, which are information. These ratings are of content items. 
Chi, as modified, and Eulenstein are combinable because they are directed to content recommendation (Chi [0036], Eulenstein [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Chi, to incorporate the above-cited limitations as taught by Eulenstein with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of Chi to select a pool of human raters that is representative of a user population of interest (Eulenstein [0042]).

As to claim 15, Chi teaches non-transitory machine-readable medium having information recorded thereon for recommending content, wherein the information, when read by an engine, effectuate operations comprising:
receiving, by an engine, a request from a user for one or more recommendations from a set of items ([0040] teaches "the recommendation engine 235 receives a request for supplemental content that identifies a content item or identifies characteristics of content item and selects a content item having the identified characteristics."  The content item that represents the supplemental content is a recommendation.   Further, [0040] teaches "The recommendation engine 235 selects one or more of the candidate content items."  The content item is from a set of items.)
selecting, by the engine, at least one item from the set of items to be recommended to the user ([0040] teaches "selects a content item having the identified characteristics."
providing, by the engine to the user, the one or more recommendations comprising the at least one item selected by the engine ([0040] teaches "presents the selected one or more candidate content items."  The candidate content item is recognized as a recommendation.
Chi does not expressly teach: 
 obtaining, by the engine, in response to the request, an interest distribution having a first plurality of values each representing an interest of the user in a respective one of a plurality of topics, wherein the interest distribution is determined by a first initiation model based on activities of the user related to the set of items observed prior to receiving the request;
obtaining … in response to the request, for each of the set of items,  a classification distribution having a second plurality of values each representing a frequency of the item being classified into a respective one of the plurality of topics, wherein the classification distribution is determined by a second initiation model based on activities performed with respect to the item by one or more other users observed prior to receiving the request; 
estimating, by the engine with respect to the set of items, a set of correlation values based on the interest distribution and the classification distribution, wherein each of the set of correlation values represents a correlation between the user and a classification of each of the set of items;
selecting, by the engine, at least one item from the set of items to be recommended to the user based on the set of correlation values and information indicating previously provided ratings by the user with respect to at least some items.
However, Liu teaches obtaining, by the engine, in response to the request, an interest distribution having a first plurality of values each representing an interest of the user in a respective one of a plurality of topics, wherein the interest distribution is determined by a first initiation model based on activities of the user related to the set of items observed prior to receiving the request ([0027] teaches "In accordance with one or more embodiments, topic interest identifier 122 generates a long term user interest profile identifying at least one topic using browsing events from browsing history 132 and a short term user interest profile identifying at least one topic using current page 134; each topic identified in a user interest profile has a numeric value representing the user's interest in the topic."
The user interest profile with a numeric value ("interest distribution representing a plurality of values") includes topic(s) with associated numerical values representing user interest of the topics.  The topic(s) are identified using browsing events from browsing history, which teaches activities of the user related to the set of items in the past.  This would be before a request for a recommendation, and therefore are observed prior to receiving a request.  which is recognized as an engine that performs the steps of [0027].
 [0024] teaches "topic model 108 can be used on content item  … to infer one or more topics associated with the content item 104.")
and obtaining, … in response to the request, for each of the set of items,  a classification distribution having a second plurality of values ([0024] teaches "analyzer 106 identifies relationships 110 between content items 104 and topics. By way of one non-limiting example, analyzer 106 generates a probabilistic topic distribution vector 112 for a content item 104. Each vector 112 corresponds to a content item 104, and comprises a component for each of the topics. A topic's component in the content item's 104 vector 112 identifies the strength of the relevance of the topic to the content item 104. In accordance with at least one embodiment, the component strengths of vector 112 are normalized strengths, such that all of the component strengths are positive and sum to one. In accordance with one or more embodiments, the topic distribution vector is clipped against a predefined threshold to remove small components therein."  This teaches a probabilistic topic distribution vector ("classification vector") with a component for each topic.  The component represents a strength of the relevance of the topic to the content item.  [0008] teaches a processor ("engine").), wherein the classification distribution is determined by a second initiation model based on activities performed with respect to the item … observed prior to receiving the request ([0024] teaches "topic model 108 can be used on content item  … to infer one or more topics associated with the content item 104."  The use of the topic model teaches the reuse of the topic model, which is a second model.  The topic distribution vector ("classification vector") is based on the topics of the item, and therefore is based on activities performed with respect to the item.  Examiner notes that Applicant has not stated that the first intitation model is different than the second initiation model, as claimed.
[0027] teaches "In accordance with one or more embodiments, topic interest identifier 122 generates a long term user interest profile identifying at least one topic using browsing events from browsing history 132 and a short term user interest profile identifying at least one topic using current page 134; each topic identified in a user interest profile has a numeric value representing the user's interest in the topic."
Thus, the topic(s) are identified using browsing events from browsing history, which teaches activities of the user related to the set of items in the past.  This would be before a request for a recommendation, and therefore are observed prior to receiving a request.);
estimating, by the engine with respect to the set of items, a set of correlation values based on the interest distribution and the classification distribution, wherein each of the set of correlation values represents a correlation between the user and a classification of each of the set of items ([0028] teaches "Where a topic is associated with more than one content item 104 identified in browsing history 132, the user's interest is aggregated across all of the content items 104 identified in the browsing history 132 and related to the topic, e.g., as indicated in each content item's 104 vector 112. By way of one non-limiting example, in a case that topic A is associated with three content items 104 identified in the browsing history 132, the strength of relevance of the topic associated with topic A in each of the three content item's 104 vector 112 is identified and aggregated to derive the user's long term interest in the topic."  This teaches summing values for a topic present in each content item to derive the user's long term interest in a given topic.  As such, a correlation value is estimated.  As set forth in [0024], " Each vector 112 corresponds to a content item 104, and comprises a component for each of the topics. A topic's component in the content item's 104 vector 112 identifies the strength of the relevance of the topic to the content item 104."  
In [0024], the content item vector 112 comprises numerical values that correspond to a strength of given topics in the content item 104.  This teaches a classification distribution, because the vector represents strengths of topics present within the content item.  The individual numbers within the vector represent user interest in the topics, because these topics are present within the user browsing history.  As set forth in [0028], the content item vector 112 for each content item in the user's browsing history is analyzed to determine an overall, aggregated user interest in a topic.  The aggregate user interest in the topic teaches a correlation value, because it shows a relationship level of user interest to the topics, and is based on the content item vector ("classification of each of the set of items").
selecting, by the engine, at least one item from the set of items to be recommended to the user based on the set of correlation values ([0036] teaches "At block 408, a determination is made whether or not the user's interest in the topic is significant enough, e.g., at least equal to a predefined significance threshold.  If so, processing continues at block 410, at which the topic is used as query into the topic-based index 114 to retrieve a number of relevant content items 104 for the topic. In accordance with one or more embodiments, in the per-interest retrieval, the retrieved content items 104 are ranked according to relevance, where the relevance ranking is based on the topic's strength of relationship value associated with each of the retrieved content items 104."  This teaches retrieving content items ("selecting at least one item") from the topic-based index for the topic.  The selecting is based on a set of correlation values, because the retrieved items are ranked based on the topic's strength of relationship value relative to the item.  The strength of relationship values relative to the item are the correlation values.  The strength of relationship (correlation values) are interpreted as being based on the interest distribution and the classification distribution.  [0024] states "a topic's component in the content item's 104 vector 112 identifies the strength of the relevance of the topic to the content item 104."  Thus, the classification and interest distribution relates to strength of relevance, which is directly used in the ranking.)
Chi and Liu are combinable because they are directed to content recommendation (Chi [0036], Liu [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Chi, to incorporate the above-cited limitations as taught by Liu with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of Chi to identify a diverse set of recommendations to match the user's plurality of interests on a per interest retrieval manner (Liu [0006]).
Chi does not expressly teach that each (value) representing a frequency of the item being classified into a respective one of the plurality of topics, wherein the classification distribution is determined by a second initiation model based on activities performed with respect to the item by one or more other users observed prior to receiving the request, and
correlation values … based on … information indicating previously provided ratings by the user with respect to at least some items.
Huynh teaches each (value) representing a frequency of the item being classified into a respective one of the plurality of topics, and
activities performed with respect to the item by one or more other users, ([0075] teaches "vector describing a candidate content item is generated from the topics identified from the candidate content item. The vector has at least as many dimensions as the number of associated topics, and the weight of each dimension may be based in part on the number of times a topic occurs in the candidate content item."  This teaches that a weight of a vector component (e.g. the activity) is based on the number of times a topic occurs.  The server performing the calculation is the other user.
Chi, as modified, and Huynh are combinable because they are directed to content recommendation (Chi [0036], Huynh [0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Chi, to incorporate the above-cited limitations as taught by Huynh with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of Huynh to provide context associated with the advertisement to increase likelihood of a user interacting (Huynh [0004]).
Chi, as modified, does not expressly teach correlation values include correlation values … based on … information indicating previous ratings by the user with respect to at least some items.
However, Eulenstein teaches that the correlation values … based on … information indicating previous ratings by the user with respect to at least some items. ([0075] teaches "the quality check module 240 computes the component score for number-text consistency by comparing a correlation between numerical ratings and their corresponding text-based ratings for each content item. In one example, the human rater provides a text-based rating and a numerical rating for the content involved in the content item for five different content items."  Here, a correlation is determined for the numerical rating and corresponding text based rating of each content item, because a correlation is compared.  This correlation is based on a rating, which are information. These ratings are of content items. 
Chi, as modified, and Eulenstein are combinable because they are directed to content recommendation (Chi [0036], Eulenstein [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Chi, to incorporate the above-cited limitations as taught by Eulenstein with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of Chi to select a pool of human raters that is representative of a user population of interest (Eulenstein [0042]).

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chi, Liu, Huynh and Eulenstein, and further in view of Liu (US 2017/0251070 A1), referred to hereinafter as "Liu II".
Regarding claim 2, Chi, as modified, does not expressly teach the first distribution is determined in real-time based on the activities of the user related to the set of items observed up to a moment when the request is received.
However, Liu II teaches the first distribution is determined in real-time based on the activities of the user related to the set of items observed up to a moment when the request is received ([0014] teaches "In general, a user's short-term web browsing history, which for example contains web pages visited by the user within the last 30 minutes, may be used to construct that user's user interest profile because the user's short-term web browsing history, which tends to center around a coherent topic, also tends to be a better predictor of what the user is likely to be interested in at the current moment. Alternatively, the user's long-term web browsing history (e.g., web pages visited by user over the last day or week) can be used to generate the user interest profile, even though a user's long term browser history tends to include non-coherent topics and/or noisy signals. In either case, the generated user interest profile is used to identify (or adjust) a set of candidate digital content items (e.g., advertisements)--that is, digital content items that are candidates for display to the user. Digital content items/advertisements that are presented for a user session are selected from the set of candidates that were identified/adjusted based on the user interest profile."   Here, Liu discloses a profile (first distribution) is based on the user's short term viewing history.  The viewing history of the user, by definition, includes most recent real-time items accessed by a user.).
Chi, as modified, and Liu II are combinable because they are directed to content recommendation (Chi [0036], Liu II [0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Chi, to incorporate the above-cited limitations as taught by Liu II with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of Chi to customize advertisements to user sessions associated with that user (Liu II [0013]).

Regarding claim 9, Chi, as modified, does not expressly teach the first distribution is determined in real-time based on the activities of the user related to the set of items observed up to a moment when the request is received.
However, Liu II teaches the first distribution is determined in real-time based on the activities of the user related to the set of items observed up to a moment when the request is received ([0014] teaches "In general, a user's short-term web browsing history, which for example contains web pages visited by the user within the last 30 minutes, may be used to construct that user's user interest profile because the user's short-term web browsing history, which tends to center around a coherent topic, also tends to be a better predictor of what the user is likely to be interested in at the current moment. Alternatively, the user's long-term web browsing history (e.g., web pages visited by user over the last day or week) can be used to generate the user interest profile, even though a user's long term browser history tends to include non-coherent topics and/or noisy signals. In either case, the generated user interest profile is used to identify (or adjust) a set of candidate digital content items (e.g., advertisements)--that is, digital content items that are candidates for display to the user. Digital content items/advertisements that are presented for a user session are selected from the set of candidates that were identified/adjusted based on the user interest profile."   Here, Liu discloses a profile (first distribution) is based on the user's short term viewing history.  The viewing history of the user, by definition, includes most recent real-time items accessed by a user.).
Chi, as modified, and Liu II are combinable because they are directed to content recommendation (Chi [0036], Liu II [0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Chi, to incorporate the above-cited limitations as taught by Liu II with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of Chi to customize advertisements to user sessions associated with that user (Liu II [0013]).

Regarding claim 16, Chi, as modified, does not expressly teach the first distribution is determined in real-time based on the activities of the user related to the set of items observed up to a moment when the request is received.
However, Liu II teaches the first distribution is determined in real-time based on the activities of the user related to the set of items observed up to a moment when the request is received ([0014] teaches "In general, a user's short-term web browsing history, which for example contains web pages visited by the user within the last 30 minutes, may be used to construct that user's user interest profile because the user's short-term web browsing history, which tends to center around a coherent topic, also tends to be a better predictor of what the user is likely to be interested in at the current moment. Alternatively, the user's long-term web browsing history (e.g., web pages visited by user over the last day or week) can be used to generate the user interest profile, even though a user's long term browser history tends to include non-coherent topics and/or noisy signals. In either case, the generated user interest profile is used to identify (or adjust) a set of candidate digital content items (e.g., advertisements)--that is, digital content items that are candidates for display to the user. Digital content items/advertisements that are presented for a user session are selected from the set of candidates that were identified/adjusted based on the user interest profile."   Here, Liu discloses a profile (first distribution) is based on the user's short term viewing history.  The viewing history of the user, by definition, includes most recent real-time items accessed by a user.).
Chi, as modified, and Liu II are combinable because they are directed to content recommendation (Chi [0036], Liu II [0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Chi, to incorporate the above-cited limitations as taught by Liu II with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of Chi to customize advertisements to user sessions associated with that user (Liu II [0013]).

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chi, Liu, Huynh and Eulenstein, and further in view of Liu II and Zhao (US Pub. No. 2016/0154887 A1).
Regarding claim 3, Chi, as modified, does not expressly teach wherein the second distribution is determined in real-time based on the activities of the user and other users' activities related to the item observed up to a moment when the request is received.
However, Liu II teaches wherein the second distribution is determined in real-time based on the activities of the user and other users' activities related to the item observed up to a moment when the request is received ([0014] teaches "In general, a user's short-term web browsing history, which for example contains web pages visited by the user within the last 30 minutes, may be used to construct that user's user interest profile because the user's short-term web browsing history, which tends to center around a coherent topic, also tends to be a better predictor of what the user is likely to be interested in at the current moment. Alternatively, the user's long-term web browsing history (e.g., web pages visited by user over the last day or week) can be used to generate the user interest profile, even though a user's long term browser history tends to include non-coherent topics and/or noisy signals. In either case, the generated user interest profile is used to identify (or adjust) a set of candidate digital content items (e.g., advertisements)--that is, digital content items that are candidates for display to the user. Digital content items/advertisements that are presented for a user session are selected from the set of candidates that were identified/adjusted based on the user interest profile."   Here, Liu discloses a profile (first distribution) is based on the user's short term viewing history.  The viewing history of the user, by definition, includes most recent real-time items accessed by a user.).
Chi, as modified, and Liu II are combinable because they are directed to content recommendation (Chi [0036], Liu II [0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Chi, to incorporate the above-cited limitations as taught by Liu II with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of Chi to customize advertisements to user sessions associated with that user (Liu II [0013]).
Chi, as modified, does not expressly teach a second distribution … determined based on … the activities performed with respect to each item of the set of items by the one or more other users.
  However, Zhao teaches a second distribution … determined based on … the activities performed with respect to each item of the set of items by the one or more other users ([0064] teaches "content ratings previously provided by the requesting user (or other users of the content service) for various content items may be processed."  Content ratings are a classification distribution of ratings for content.  The ratings are based on activities, because a rating requires a user to rate an item.  The ratings are based on other users of the content service.).
Chi, as modified, and Zhao are combinable because they are directed to content recommendation (Chi [0036], Zhao [0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Chi, to incorporate the above-cited limitations as taught by Zhao with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of Chi to receive the "most similar content tastes or preferences as the requesting user." (Zhao [0006]).

Regarding claim 10, Chi, as modified, does not expressly teach wherein the second distribution is determined in real-time based on the activities of the user and other users' activities related to the item observed up to a moment when the request is received.
However, Liu II teaches wherein the second distribution is determined in real-time based on the activities of the user and other users' activities related to the item observed up to a moment when the request is received ([0014] teaches "In general, a user's short-term web browsing history, which for example contains web pages visited by the user within the last 30 minutes, may be used to construct that user's user interest profile because the user's short-term web browsing history, which tends to center around a coherent topic, also tends to be a better predictor of what the user is likely to be interested in at the current moment. Alternatively, the user's long-term web browsing history (e.g., web pages visited by user over the last day or week) can be used to generate the user interest profile, even though a user's long term browser history tends to include non-coherent topics and/or noisy signals. In either case, the generated user interest profile is used to identify (or adjust) a set of candidate digital content items (e.g., advertisements)--that is, digital content items that are candidates for display to the user. Digital content items/advertisements that are presented for a user session are selected from the set of candidates that were identified/adjusted based on the user interest profile."   Here, Liu discloses a profile (first distribution) is based on the user's short term viewing history.  The viewing history of the user, by definition, includes most recent real-time items accessed by a user.).
Chi, as modified, and Liu II are combinable because they are directed to content recommendation (Chi [0036], Liu II [0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Chi, to incorporate the above-cited limitations as taught by Liu II with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of Chi to customize advertisements to user sessions associated with that user (Liu II [0013]).
Chi, as modified, does not expressly teach a second distribution … determined based on … the activities performed with respect to each item of the set of items by the one or more other users.
  However, Zhao teaches a second distribution … determined based on … the activities performed with respect to each item of the set of items by the one or more other users ([0064] teaches "content ratings previously provided by the requesting user (or other users of the content service) for various content items may be processed."  Content ratings are a classification distribution of ratings for content.  The ratings are based on activities, because a rating requires a user to rate an item.  The ratings are based on other users of the content service.).
Chi, as modified, and Zhao are combinable because they are directed to content recommendation (Chi [0036], Zhao [0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Chi, to incorporate the above-cited limitations as taught by Zhao with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of Chi to receive the "most similar content tastes or preferences as the requesting user." (Zhao [0006]).

Regarding claim 17, Chi, as modified, does not expressly teach wherein the second distribution is determined in real-time based on the activities of the user and other users' activities related to the item observed up to a moment when the request is received.
However, Liu II teaches wherein the second distribution is determined in real-time based on the activities of the user and other users' activities related to the item observed up to a moment when the request is received ([0014] teaches "In general, a user's short-term web browsing history, which for example contains web pages visited by the user within the last 30 minutes, may be used to construct that user's user interest profile because the user's short-term web browsing history, which tends to center around a coherent topic, also tends to be a better predictor of what the user is likely to be interested in at the current moment. Alternatively, the user's long-term web browsing history (e.g., web pages visited by user over the last day or week) can be used to generate the user interest profile, even though a user's long term browser history tends to include non-coherent topics and/or noisy signals. In either case, the generated user interest profile is used to identify (or adjust) a set of candidate digital content items (e.g., advertisements)--that is, digital content items that are candidates for display to the user. Digital content items/advertisements that are presented for a user session are selected from the set of candidates that were identified/adjusted based on the user interest profile."   Here, Liu discloses a profile (first distribution) is based on the user's short term viewing history.  The viewing history of the user, by definition, includes most recent real-time items accessed by a user.).
Chi, as modified, and Liu II are combinable because they are directed to content recommendation (Chi [0036], Liu II [0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Chi, to incorporate the above-cited limitations as taught by Liu II with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of Chi to customize advertisements to user sessions associated with that user (Liu II [0013]).
Chi, as modified, does not expressly teach a second distribution … determined based on … the activities performed with respect to each item of the set of items by the one or more other users.
  However, Zhao teaches a second distribution … determined based on … the activities performed with respect to each item of the set of items by the one or more other users ([0064] teaches "content ratings previously provided by the requesting user (or other users of the content service) for various content items may be processed."  Content ratings are a classification distribution of ratings for content.  The ratings are based on activities, because a rating requires a user to rate an item.  The ratings are based on other users of the content service.).
Chi, as modified, and Zhao are combinable because they are directed to content recommendation (Chi [0036], Zhao [0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Chi, to incorporate the above-cited limitations as taught by Zhao with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of Chi to receive the "most similar content tastes or preferences as the requesting user." (Zhao [0006]).
 
Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chi, Liu, Huynh and Eulenstein, and further in view of Shi (US Pub. No. 2009/0138326).
Regarding claim 4, Chi, as modified, teaches a set of correlation values (Liu [0036] teaches  a set of correlation values, because the retrieved items are ranked based on the topic's strength of relationship value relative to the item.) and a rating of interest of the user with respect to each item (Eulenstein at [0075] teaches "corresponding text-based rating").
Chi, as modified, does not expressly disclose:
	estimated in real-time to incorporate a perturbation factor observed up to a moment when the request is received, wherein the perturbation factor indicates a variation.
	However, Shi discloses estimated in real-time to incorporate a perturbation factor observed up to a moment when the request is received, wherein the perturbation factor indicates a variation ([0051] discloses “The user profile modifying device 106 is used to modify the like degree and weight for the corresponding content features in the user profile according to the adjusted interest degree for the predetermined content features of the program, so as to update the user profile dynamically and more accurately.”  This passage teaches modification of a “like” degree/weight for content features in a profile according to an adjusted interest degree for predetermined content features, so that a profile can be updated dynamically.  The perturbation factor is the adjusted interest degree.  The perturbation factor (adjusted interest degree) changes the “like” degree weight, which is weight associated with content features.).
Chi, as modified, and Shi are combinable because they are directed to content recommendation (Chi [0036], Shi [0001]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Chi, to incorporate the above-cited limitations as taught by Shi.   
The suggestion/motivation for doing so would have been to allow user of Chi "to update the user profile according to the interest change of the user more accurately," (Shi [0024]). 

Regarding claim 11, Chi, as modified, teaches a set of correlation values (Liu [0036] teaches  a set of correlation values, because the retrieved items are ranked based on the topic's strength of relationship value relative to the item.) and a rating of interest of the user with respect to each item (Eulenstein at [0075] teaches "corresponding text-based rating").
Chi, as modified, does not expressly disclose:
	estimated in real-time to incorporate a perturbation factor observed up to a moment when the request is received, wherein the perturbation factor indicates a variation.
	However, Shi discloses estimated in real-time to incorporate a perturbation factor observed up to a moment when the request is received, wherein the perturbation factor indicates a variation ([0051] discloses “The user profile modifying device 106 is used to modify the like degree and weight for the corresponding content features in the user profile according to the adjusted interest degree for the predetermined content features of the program, so as to update the user profile dynamically and more accurately.”  This passage teaches modification of a “like” degree/weight for content features in a profile according to an adjusted interest degree for predetermined content features, so that a profile can be updated dynamically.  The perturbation factor is the adjusted interest degree.  The perturbation factor (adjusted interest degree) changes the “like” degree weight, which is weight associated with content features.).
Chi, as modified, and Shi are combinable because they are directed to content recommendation (Chi [0036], Shi [0001]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Chi, to incorporate the above-cited limitations as taught by Shi.   
The suggestion/motivation for doing so would have been to allow user of Chi "to update the user profile according to the interest change of the user more accurately," (Shi [0024]). 

Regarding claim 18, Chi, as modified, teaches a set of correlation values (Liu [0036] teaches  a set of correlation values, because the retrieved items are ranked based on the topic's strength of relationship value relative to the item.) and a rating of interest of the user with respect to each item (Eulenstein at [0075] teaches "corresponding text-based rating").
Chi, as modified, does not expressly disclose:
	estimated in real-time to incorporate a perturbation factor observed up to a moment when the request is received, wherein the perturbation factor indicates a variation.
	However, Shi discloses estimated in real-time to incorporate a perturbation factor observed up to a moment when the request is received, wherein the perturbation factor indicates a variation ([0051] discloses “The user profile modifying device 106 is used to modify the like degree and weight for the corresponding content features in the user profile according to the adjusted interest degree for the predetermined content features of the program, so as to update the user profile dynamically and more accurately.”  This passage teaches modification of a “like” degree/weight for content features in a profile according to an adjusted interest degree for predetermined content features, so that a profile can be updated dynamically.  The perturbation factor is the adjusted interest degree.  The perturbation factor (adjusted interest degree) changes the “like” degree weight, which is weight associated with content features.).
Chi, as modified, and Shi are combinable because they are directed to content recommendation (Chi [0036], Shi [0001]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Chi, to incorporate the above-cited limitations as taught by Shi.   
The suggestion/motivation for doing so would have been to allow user of Chi "to update the user profile according to the interest change of the user more accurately," (Shi [0024]). 

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chi, Liu, Huynh and Eulenstein, and further in view of Jin (US Pub. No. 2015/0189354 A1) and Barker (US Pub. No. 2009/0049053 A1).
Regarding claim 5, Chi, as modified, does not expressly disclose
receiving information associated with a new user;
obtaining a first reference distribution representing an average interest distribution of existing users in the plurality of topics, wherein the existing users comprises the one or more other users;
assigning the first reference distribution to the new user;
updating the existing users to include the new user;
receiving a new rating from the new user;
updating data associated with the existing users indicative of the average interest distribution of the existing users in the plurality of topics based on the new rating.
However, Jin teaches receiving information associated with a new user ([0047] teaches "receiving an ID of a content asset reviewed by a user" The ID of the content asset is information that is associated with the user.  The user is a new user because the user is generating a new review.); 
obtaining a first reference distribution representing an average interest distribution of
existing users in the plurality of topics, wherein the existing users comprises the one or more other users ([0049] teaches "Asset server 100 may obtain the previous cumulative number of stars contained in field 530." This teaches obtaining the previous cumulative number of stars ("a first reference distribution representing an average interest distribution of existing users in the plurality of topics").   ;
receiving a new rating from the new user ([0047] teaches "receiving a number of stars fan rating by which the user rated the content asset." This teaches a user providing a rating.); and
updating data associated with the existing users indicative of the average interest distribution of the existing users in the plurality of topics based on the new rating ([0049] teaches "asset server 100 may identify the asset in cumulative asset fan ratings DB 110-2 and re-calculate the cumulative number of stars based on the new number of stars rating obtained in block 605 (block 620). Asset server 100 may obtain the previous cumulative number of stars contained in field 530 and may perform a calculation to determine a new average number of stars based on the new number of stars rating obtained in block 605."  This teaches that the new average number of stars ("data associated with existing users").  This new average number of stars is indicative of the average interest distribution of existing users of topics, because a content asset is interpreted as including a plurality of topics.  The new average rating includes the new rating, because it is based on the new number of stars.)
Chi, as modified, and Jin are combinable because they are directed to content recommendation (Chi [0036], Jin [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Chi, to incorporate the above-cited limitations as taught by Jin.   
The suggestion/motivation for doing so would have been to allow user of Chi to provide accurate rating information (Jin [0052]). 
Chi, as modified, does not expressly teach assigning the first reference distribution to the new user and updating the existing users to include the new user.
However, Barker teaches assigning the first reference distribution to the new user ([0048] teaches "assigning the same profile to each user.") ; and
updating the existing users to include the new user ([0049] teaches "group is a group of people or other entities."  [0050] teaches "a user joins the group" Thus, the group is an existing group of users and the new user is added.) ;
Chi, as modified, and Barker are combinable because they are directed to content recommendation (Chi [0036], Barker [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Chi, to incorporate the above-cited limitations as taught by Barker.   
The suggestion/motivation for doing so would have been to allow user of Chi to allow a given application server to simultaneously process requests (Barker [0051]). 

Regarding claim 12, Chi, as modified, does not expressly disclose
a user interest reference retriever configured to obtain a first reference distribution representing an average interest distribution of existing users in the plurality of topics, wherein the existing users comprises the one or more other users;
a user interest initializing module configured to assign the first reference distribution to the new user;
a first updating module configured to update the existing users to include the new user, wherein:
a new rating is received from the new user;
data associated with the existing users indicative of the average interest distribution of the existing users in the plurality of topics is updated based on the new rating.
However, Jin teaches a user interest reference retriever configured to obtain a first reference distribution representing an average interest distribution of existing users in the plurality of topics, wherein the existing users comprises the one or more other users ([0049] teaches "Asset server 100 may obtain the previous cumulative number of stars contained in field 530." This teaches obtaining the previous cumulative number of stars ("a first reference distribution representing an average interest distribution of existing users in the plurality of topics").   ;
a new rating is received from the new user ([0047] teaches "receiving a number of stars fan rating by which the user rated the content asset." This teaches a user providing a rating.); and
data associated with the existing users indicative of the average interest distribution of the existing users in the plurality of topics is updated based on the new rating ([0049] teaches "asset server 100 may identify the asset in cumulative asset fan ratings DB 110-2 and re-calculate the cumulative number of stars based on the new number of stars rating obtained in block 605 (block 620). Asset server 100 may obtain the previous cumulative number of stars contained in field 530 and may perform a calculation to determine a new average number of stars based on the new number of stars rating obtained in block 605."  This teaches that the new average number of stars ("data associated with existing users").  This new average number of stars is indicative of the average interest distribution of existing users of topics, because a content asset is interpreted as including a plurality of topics.  The new average rating includes the new rating, because it is based on the new number of stars.)
Chi, as modified, and Jin are combinable because they are directed to content recommendation (Chi [0036], Jin [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Chi, to incorporate the above-cited limitations as taught by Jin.   
The suggestion/motivation for doing so would have been to allow user of Chi to provide accurate rating information (Jin [0052]). 
Chi, as modified, does not expressly teach a user interest initializing module configured to assign the first reference distribution to the new user.
However, Barker teaches assigning the first reference distribution to the new user ([0048] teaches "assigning the same profile to each user.") ; and
updating the existing users to include the new user ([0049] teaches "group is a group of people or other entities."  [0050] teaches "a user joins the group" Thus, the group is an existing group of users and the new user is added.) ;
Chi, as modified, and Barker are combinable because they are directed to content recommendation (Chi [0036], Barker [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Chi, to incorporate the above-cited limitations as taught by Barker.   
The suggestion/motivation for doing so would have been to allow user of Chi to allow a given application server to simultaneously process requests (Barker [0051]). 

Regarding claim 19, Chi, as modified, does not expressly disclose
receiving information associated with a new user;
obtaining a first reference distribution representing an average interest distribution of existing users in the plurality of topics, wherein the existing users comprises the one or more other users;
assigning the first reference distribution to the new user;
updating the existing users to include the new user;
receiving a new rating from the new user;
updating data associated with the existing users indicative of the average interest distribution of the existing users in the plurality of topics based on the new rating.
However, Jin teaches receiving information associated with a new user ([0047] teaches "receiving an ID of a content asset reviewed by a user" The ID of the content asset is information that is associated with the user.  The user is a new user because the user is generating a new review.); 
obtaining a first reference distribution representing an average interest distribution of
existing users in the plurality of topics, wherein the existing users comprises the one or more other users ([0049] teaches "Asset server 100 may obtain the previous cumulative number of stars contained in field 530." This teaches obtaining the previous cumulative number of stars ("a first reference distribution representing an average interest distribution of existing users in the plurality of topics");
receiving a new rating from the new user ([0047] teaches "receiving a number of stars fan rating by which the user rated the content asset." This teaches a user providing a rating.); and
updating data associated with the existing users indicative of the average interest distribution of the existing users in the plurality of topics based on the new rating ([0049] teaches "asset server 100 may identify the asset in cumulative asset fan ratings DB 110-2 and re-calculate the cumulative number of stars based on the new number of stars rating obtained in block 605 (block 620). Asset server 100 may obtain the previous cumulative number of stars contained in field 530 and may perform a calculation to determine a new average number of stars based on the new number of stars rating obtained in block 605."  This teaches that the new average number of stars ("data associated with existing users").  This new average number of stars is indicative of the average interest distribution of existing users of topics, because a content asset is interpreted as including a plurality of topics.  The new average rating includes the new rating, because it is based on the new number of stars.)
Chi, as modified, and Jin are combinable because they are directed to content recommendation (Chi [0036], Jin [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Chi, to incorporate the above-cited limitations as taught by Jin.   
The suggestion/motivation for doing so would have been to allow user of Chi to provide accurate rating information (Jin [0052]). 
Chi, as modified, does not expressly teach assigning the first reference distribution to the new user and updating the existing users to include the new user.
However, Barker teaches assigning the first reference distribution to the new user ([0048] teaches "assigning the same profile to each user.") ; and
updating the existing users to include the new user ([0049] teaches "group is a group of people or other entities."  [0050] teaches "a user joins the group" Thus, the group is an existing group of users and the new user is added.) ;
Chi, as modified, and Barker are combinable because they are directed to content recommendation.  Chi, as modified, and Barker are combinable because they are directed to content recommendation (Chi [0036], Barker [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Chi, to incorporate the above-cited limitations as taught by Barker.   
The suggestion/motivation for doing so would have been to allow user of Chi to allow a given application server to simultaneously process requests (Barker [0051]). 

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chi, Liu, Huynh and Eulenstein and Oztekin (US Pub. No. 2010/0262615), and further in view of Svore (US Pub. No. 2011/0040752 A1).
	Regarding claim 6, Chi, as modified, does not expressly disclose:
receiving information associated with a new item;
obtaining a second reference distribution indicative of an average classification distribution of existing items with respect to the plurality of topics;
and assigning the second reference distribution to the new item;
	 and updating the existing items to include the new item.
	However, Oztekin discloses:
receiving information associated with a new item ([0058] “a set of queries and corresponding query histories from the query log database 140”); 
obtaining a second reference distribution indicative of an average classification distribution of existing items with respect to the plurality of topics ([0062] discloses “the aggregated classification data for the URLs is normalized so that, 1) for the same category that appears in the category lists of different URLs, their respective weights are comparable.”  This teaches that classification data is normalized, which is an average distribution, with respect to a URLs/items of a category.).
Chi, as modified, and Oztekin are combinable because they are directed to content recommendation (Chi [0036]; Oztekin [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Chi, to incorporate the above-cited limitations as taught by Oztekin.   
The suggestion/motivation for doing so would have been to allow user of Chi "to generate a customized result," (Oztekin [0093]).   
	 Chi, as modified, does not expressly teach assigning the second reference distribution to the new item; and updating the existing items to include the new item.
	However, Svore teaches assigning the second reference distribution to the new item; and updating the existing items to include the new item ([0034] teaches "a distribution of probability scores of categories assigned to items pertaining to a query can be assigned to the query as categorical metadata."  A distribution of scores of categories is assigned to the query (the item), and by assigning, the query is updated. [0035] teaches assignment of categorical metadata to queries, so by updating one of the set of the queries, the new items is included in the group.)
Chi, as modified, and Svore are combinable because they are both directed to content analysis (Chi [0036], Svore [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Chi, to incorporate the above-cited limitations as taught by Svore.   
The suggestion/motivation for doing so would have been to allow user of Chi to allow an item believed to be most relevant to the user and/or the query can be displayed at the top of a ranked list of search results. (Svore [0044]).   

Regarding claim 13, Chi, as modified, does not expressly disclose:
wherein the data interface is configured to receive information associated with a new item;
an item classification reference retriever configured to obtain a second reference distribution indicative of an average classification distribution of existing items with respect to the plurality of topics;
an item classification initializing module configured to assign the second reference distribution to the new item;
	 and updating the existing items.
	However, Oztekin discloses:
wherein the data interface is configured to receive information associated with a new item ([0058] “a set of queries and corresponding query histories from the query log database 140”); 
	an item classification reference retriever configured to obtain a second reference distribution indicative of an average classification distribution of existing items with respect to the plurality of topics ([0062] discloses “the aggregated classification data for the URLs is normalized so that, 1) for the same category that appears in the category lists of different URLs, their respective weights are comparable.”  This teaches that classification data is normalized, which is an average distribution, with respect to a URLs/items of a category.);
Chi, as modified, and Oztekin are combinable because they are directed to content recommendation (Chi [0036]; Oztekin [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Chi, to incorporate the above-cited limitations as taught by Oztekin.   
The suggestion/motivation for doing so would have been to allow user of Chi "to generate a customized result," (Oztekin [0093]).   
	Chi, as modified, does not expressly teach an item classification initializing module the second reference distribution to the new item;
and a second updating module configured to update the existing items to include the new item.	
However, Svore teaches an item classification initializing module the second reference distribution to the new item;
and a second updating module configured to update the existing items to include the new item ([0034] teaches "a distribution of probability scores of categories assigned to items pertaining to a query can be assigned to the query as categorical metadata."  A distribution of scores of categories is assigned to the query (the item), and by assigning, the query is updated. [0035] teaches assignment of categorical metadata to queries, so by updating one of the set of the queries, the new items is included in the group.)
Chi, as modified, and Svore are combinable because they are both directed to content analysis (Chi [0036], Svore [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Chi, to incorporate the above-cited limitations as taught by Svore.   
The suggestion/motivation for doing so would have been to allow user of Chi to allow an item believed to be most relevant to the user and/or the query can be displayed at the top of a ranked list of search results. (Svore [0044]).   

Regarding claim 20, Chi, as modified, does not expressly disclose:
receiving information associated with a new item;
obtaining a second reference distribution indicative of an average classification distribution of existing items with respect to the plurality of topics;
and assigning the second reference distribution to the new item;
	 and updating the existing items to include the new item.
	However, Oztekin discloses:
receiving information associated with a new item ([0058] “a set of queries and corresponding query histories from the query log database 140”); 
obtaining a second reference distribution indicative of an average classification distribution of existing items with respect to the plurality of topics ([0062] discloses “the aggregated classification data for the URLs is normalized so that, 1) for the same category that appears in the category lists of different URLs, their respective weights are comparable.”  This teaches that classification data is normalized, which is an average distribution, with respect to a URLs/items of a category.).
Chi, as modified, and Oztekin are combinable because they are directed to content recommendation (Chi [0036]; Oztekin [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Chi, to incorporate the above-cited limitations as taught by Oztekin.   
The suggestion/motivation for doing so would have been to allow user of Chi "to generate a customized result," (Oztekin [0093]).   
	Chi, as modified, does not expressly teach assigning the second reference distribution to the new item; and updating the existing items to include the new item.
	However, Svore teaches assigning the second reference distribution to the new item; and updating the existing items to include the new item ([0034] teaches "a distribution of probability scores of categories assigned to items pertaining to a query can be assigned to the query as categorical metadata."  A distribution of scores of categories is assigned to the query (the item), and by assigning, the query is updated. [0035] teaches assignment of categorical metadata to queries, so by updating one of the set of the queries, the new items is included in the group.)
Chi, as modified, and Svore are combinable because they are both directed to content analysis (Chi [0036], Svore [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Chi, to incorporate the above-cited limitations as taught by Svore.   
The suggestion/motivation for doing so would have been to allow user of Chi to allow an item believed to be most relevant to the user and/or the query can be displayed at the top of a ranked list of search results. (Svore [0044]).   

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chi, Liu, Huynh and Eulenstein, and further in view of Nagasaka (US Pub. No. 2009/0299981).
	Regarding claim 7, Chi as modified, teaches a rating indicative of interest (Eulenstein at [0075] teaches "corresponding text-based rating").
	Chi, as modified, does not expressly disclose:
receiving a new rating of an existing item from an existing user;
updating the first distribution associated with the existing user based on the new rating;
updating the second distribution associated with the existing item based on the new rating;
updating information related to the rating indicative of the interest of the existing user in the existing item.
However, Nagasaka dislcoses:
receiving a new rating of an existing item from an existing user ([0261] teaches “The rating stores a value of a rating which the user has given to the corresponding content (such as an indicator of how favorite, for example).”  This teaches that a rating from a user corresponding to the content is received.);
	updating the first distribution associated with the existing user based on the new rating ([0262] discloses “For example, the content managing/creating tool 101 stores and manages user profile information by the user profile managing processing unit 121, and updates the held content list information in accordance with additions or deletions of held primary contents. Also, the total number of times played, the number of times played within time limit, and the rating, and so forth are updated in accordance with playing of held primary contents, setting of ratings, and so forth.”    This passage teaches that the user profile, which is interpreted as a first distribution, is updated with the new rating.);
	updating the second distribution associated with the existing item based on the new rating ([0264] “Also, the processing illustrated as step S802 is processing which the subsidiary content server 2 performs independently, and continuously updates the content profile information as described below.”  [0265] “The subsidiary content server 2 stores and manages the content profile database 22b in the storage unit 22. The content profile database 22b is a group of content profile information corresponding to each subsidiary content which has been databased.”  This teaches that the content profile is updated in accordance with subsidiary content, which includes user rating data.);
	updating information related to the existing user in the existing item ([0261] discloses “the rating stores a value of a rating which the user has given to the corresponding content (such as an indicator of how favorite, for example).”  This teaches updating a user rating in response to a value established by the user.  The favorability is an indication of user interest.).
Chi, as modified, and Nagasaka are combinable because they are directed to content recommendation (Chi [0036]; Nagasaka [0013]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Chi, to incorporate the above-cited limitations as taught by Nagasaka.   
The suggestion/motivation for doing so would have been to provide content that more accurately matches the tastes of the user (Nagasaka [0015]).  

	Regarding claim 14, Chi as modified, teaches a rating indicative of interest (Eulenstein at [0075] teaches "corresponding text-based rating").
	Chi, as modified, does not expressly disclose:
receiving a new rating of an existing item from an existing user;
updating the first distribution associated with the existing user based on the new rating;
updating the second distribution associated with the existing item based on the new rating;
updating information related to the rating indicative of the interest of the existing user in the existing item.
However, Nagasaka dislcoses:
receiving a new rating of an existing item from an existing user ([0261] teaches “The rating stores a value of a rating which the user has given to the corresponding content (such as an indicator of how favorite, for example).”  This teaches that a rating from a user corresponding to the content is received.);
	updating the first distribution associated with the existing user based on the new rating ([0262] discloses “For example, the content managing/creating tool 101 stores and manages user profile information by the user profile managing processing unit 121, and updates the held content list information in accordance with additions or deletions of held primary contents. Also, the total number of times played, the number of times played within time limit, and the rating, and so forth are updated in accordance with playing of held primary contents, setting of ratings, and so forth.”    This passage teaches that the user profile, which is interpreted as a first distribution, is updated with the new rating.);
	updating the second distribution associated with the existing item based on the new rating ([0264] “Also, the processing illustrated as step S802 is processing which the subsidiary content server 2 performs independently, and continuously updates the content profile information as described below.”  [0265] “The subsidiary content server 2 stores and manages the content profile database 22b in the storage unit 22. The content profile database 22b is a group of content profile information corresponding to each subsidiary content which has been databased.”  This teaches that the content profile is updated in accordance with subsidiary content, which includes user rating data.);
	updating information related to the existing user in the existing item ([0261] discloses “the rating stores a value of a rating which the user has given to the corresponding content (such as an indicator of how favorite, for example).”  This teaches updating a user rating in response to a value established by the user.  The favorability is an indication of user interest.).
Chi, as modified, and Nagasaka are combinable because they are directed to content recommendation (Chi [0036]; Nagasaka [0013]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Chi, to incorporate the above-cited limitations as taught by Nagasaka.   
The suggestion/motivation for doing so would have been to provide content that more accurately matches the tastes of the user (Nagasaka [0015]).  

Response to Arguments
	With regard to the arguments under Section 103, Applicant asserts that Liu and Eulenstein do not teach or suggest estimating, by the engine with respect to the set of items, a set of correlation values based on the interest distribution and the classification distribution, wherein each of the set of correlation values represents a correlation between the user and a classification of each of the set of items.  This argument is moot in view of the re-interpretation of Liu.
	Liu teaches determining a long-term interest in a topic over content identified in the browsing history of the user.  At [0024], Liu teaches "each vector 112 corresponds to a content item 104, and comprises a component for each of the topics."  This establishes that the content item vector represents a distribution of topics within the content item.  [0028] of Liu teaches "Where a topic is associated with more than one content item 104 identified in browsing history 132, the user's interest is aggregated across all of the content items 104 identified in the browsing history 132 and related to the topic, e.g., as indicated in each content item's 104 vector 112." 
Each content item vector provides information as to how a given content item is classified by topic, because a classification distribution which represents strengths of topics within the content item.  The aggregation of the user interest in a topic teaches the estimation of a correlation value, because a value is calculated that represents the user's cumulative interest correlation to a given topic.  This estimation or calculation is based on the individual classification distribution for individual content items (e.g. the individual content item vector 112) and the individual numerical values that represent the user's interest distribution.  
[0028] further states that "By way of one non-limiting example, in a case that topic A is associated with three content items 104 identified in the browsing history 132, the strength of relevance of the topic associated with topic A in each of the three content item's 104 vector 112 is identified and aggregated to derive the user's long term interest in the topic."
Here, a correlation value is determined for a topic. This correlation value is derived from the user's browing history, which is related to the user, and the actual classification of the content item as defnied by the vector.  Thus, this teaches each of the set of correlation values represents a correlation between the user and a classification of each of the set of items.  Examiner is interpreting the single calculation as being repeated on multiple topics in the browsing history, for multiple correlation values.
Thus, Liu, standing alone without Eulenstein, teaches the above-argued limitation.  The above arguments apply to claims 8 and 15, which have been similarly rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M NAFZIGER whose telephone number is (469)295-9196. The examiner can normally be reached Monday - Friday, 8am - 5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID M NAFZIGER/Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169